 



Exhibit 10.10
STANDARD FORM OF LOFT LEASE
The Real Estate Board of New York, Inc.
Agreement of Lease, made as of this 11th day of July  2005, between Scandia
Realty Limited Partnership, having offices at 7-9 West 18th Street New York, New
York 10011 party of the first part, hereinafter referred to as OWNER, and
Intellect Neurosciences, Inc., a New York corporation with offices at 7-9 West
18th Street, New York, New York 10011 party of the second part, hereinafter
referred to as TENANT.
Witnesseth: Owner hereby leases to Tenant and Tenant hereby hires from Owner
entire 9th floor (excluding common areas) in the building known as 7-9 West 18th
Street (the “building”) in the Borough of Manhattan, City of New York, for the
term of approximately 5 years (or until such term shall sooner cease and expire
as hereinafter provided) to commence on the Commencement Date (hereinafter
defined), and to end on the Expiration Date (hereinafter defined) both dates
inclusive, at the annual rental rate set forth on Schedule A annexed hereto
which Tenant agrees to pay in lawful money of the United States which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment, in equal monthly installments in advance on the first day of each
month during said term, at the office of Owner or such other place as Owner may
designate, without any set off or deduction whatsoever, except that Tenant shall
pay the first monthly installment(s) on the execution hereof (unless this lease
be a renewal).
     In the event that, at the commencement of the term of this lease, or
thereafter, Tenant shall be in default in the payment of rent to Owner pursuant
to the terms of another lease with Owner or with Owner’s predecessor in
interest, Owner may at Owner’s option and without notice to Tenant add the
amount of such arrears to any monthly installment of rent payable hereunder and
the same shall be payable to Owner as additional rent.
     The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:
Rent:
     1. Tenant shall pay the rent as above and as hereinafter provided.
Occupancy:
     2. Tenant shall use and occupy demised premises for general and executive
offices for medical research company provided such use is in accordance with the
certificate of occupancy for the building, if any, and for no other purpose.
Alterations:
     3. Tenant shall make no changes in or to the demised premises of any nature
without Owner’s prior written consent. Subject to the prior written consent of
Owner, and to the provisions of this article, Tenant, at Tenant’s expense, may
make alterations, installations, additions or improvements which are
nonstructural and which do not affect utility services or plumbing and
electrical lines, in or to the interior of the demised premises using
contractors or mechanics first approved in each instance by Owner. Tenant shall,
at its expense, before making any alterations, additions, installations or
improvements obtain all permits, approval and certificates required by any
governmental or quasi-governmental bodies and (upon completion) certificates of
final approval thereof and shall deliver promptly duplicates of all such
permits, approvals and certificates to Owner. Tenant agrees to carry and will
cause Tenant’s contractors and sub-contractors to carry such workman’s
compensation, general liability, personal and property damage insurance as Owner
may require. If any mechanic’s lien is filed against the demised premises, or
the building of which the same forms a part, for work claimed to have been done
for, or materials furnished to, Tenant, whether or not done pursuant to this
article, the same shall be discharged by Tenant within thirty days thereafter,
at Tenant’s expense, by payment or filing the bond required by law or otherwise.
All fixtures, including lighting fixtures and all paneling, partitions, railings
and like installations, installed in the premises at any time, either by Tenant
or by Owner on Tenant’s behalf, shall, upon installation, become the property of
Owner and shall remain upon and be surrendered with the demised premises (and
Tenant shall not disassemble or remove any individual parts of such fixtures and
installations) unless Owner, by notice to Tenant no later than twenty days prior
to the date fixed as the termination of this lease, elects to relinquish Owner’s
right thereto and to have them removed by Tenant, in which event the same shall
be removed from the demised premises by Tenant prior to the expiration of the
lease, at Tenant’s expense. Nothing in this Article shall be construed to give
Owner title to or to prevent Tenant’s removal of trade fixtures, moveable office
furniture and equipment, but upon removal of any such from the premises or upon
removal of other installations as may be required by Owner, Tenant shall
immediately and at its expense, repair and restore the premises to the condition
existing prior to installation and repair any damage to the demised premises or
the building due to such removal. All property permitted or required to be
removed by Tenant at the end of the term remaining in the premises after
Tenant’s removal shall be deemed abandoned and may, at the election of Owner,
either be retained as Owner’s property or removed from the premises by Owner, at
Tenant’s expense.
Repairs:
     4. Owner shall maintain and repair the exterior of and the public portions
of the building. Tenant shall, throughout the term of this lease, take good care
of the demised premises including the bathrooms and lavatory facilities (if the
demised premises encompass the entire floor of the building) and the windows and
window frames and, the fixtures and appurtenances therein and at Tenant’s sole
cost and expense promptly make all repairs thereto and to the building, whether
structural or non-structural in nature, caused by or resulting from the
carelessness, omission, neglect or improper conduct of Tenant, Tenant’s
servants, employees, invitees, or licensees, and whether or not arising from
such Tenant conduct or omission, when required by other provisions of this
lease, including Article 6. Tenant shall also repair all damage to the building
and the demised premises caused by the moving of Tenant’s fixtures, furniture or
equipment. All the aforesaid repairs shall be of quality or class equal to the
original work or construction. If Tenant fails, after ten days notice, to
proceed with due diligence to make repairs required to be made by Tenant, the
same may be made by the Owner at the expense of Tenant, and the expenses thereof
incurred by Owner shall be collectible, as additional rent, after rendition of a
bill or statement therefor. If the demised premises be or become infested with
vermin, Tenant shall, at its expense, cause the same to be exterminated. Tenant
shall give Owner prompt notice of any defective condition in any plumbing,
heating system or electrical lines located in the demised premises and following
such notice, Owner shall remedy the condition with due diligence, but at the
expense of Tenant, if repairs are necessitated by damage or injury attributable
to Tenant, Tenant’s servants, agents, employees, invitees or licensees as
aforesaid. Except as specifically provided in Article 9 or elsewhere in this
lease, there shall be no allowance to the Tenant for a diminution of rental
value and no liability on the part of Owner by reason of inconvenience,
annoyance or injury to business arising from Owner, Tenant or others making or
failing to make any repairs, alterations, additions or improvements in or to any
portion of the building or the demised premises or in and to the fixtures,
appurtenances or equipment thereof. It is specifically agreed that Tenant shall
not be entitled to any set off or reduction of rent by reason of any failure of
Owner to comply with the covenants of this or any other article of this lease.
Tenant agrees that Tenant’s sole remedy at law in such instance will be by way
of any action for damages for breach of contract. The provisions of this
Article 4 with respect to the making of repairs shall not apply in the case of
fire or other casualty with regard to which Article 9 hereof shall apply.
Window Cleaning:
     5. Tenant will not clean nor require, permit, suffer or allow any window in
the demised premises to be cleaned from the outside in violation of Section 202
of the New York State Labor Law or any other applicable law or of the Rules of
the Board of Standards and Appeals, or of any other Board or body having or
asserting jurisdiction.
Requirements of Law, Fire Insurance:
     6. Prior to the commencement of the lease term, if Tenant is then in
possession, and at all times thereafter Tenant shall, at Tenant’s sole cost and
expense, promptly comply with all present and future laws, orders and
regulations of all state, federal, municipal and local governments, departments,
commissions and boards and any direction of any public officer pursuant to law,
and all orders, rules and regulations of the New York Board of Fire
Underwriters, or the Insurance Services Office, or any similar body which shall
impose any violation, order or duty upon Owner or Tenant with respect to the
demised premises, whether or not arising out of Tenant’s use or manner of use
thereof, or, with respect to the building, if arising out of Tenant’s use or
manner of use of the demised premises of the building (including the use
permitted under the lease). Except as provided in Article 30 hereof, nothing
herein shall require Tenant to make structural repairs or alterations unless
Tenant has, by its manner of use of the demised premises or method of operation
therein, violated any such laws, ordinances, orders, rules, regulations or
requirements with respect thereto. Tenant shall not do or





--------------------------------------------------------------------------------



 



permit any act or thing to be done in or to the demised premises which is
contrary to law, or which will invalidate or be in conflict with public
liability, fire or other policies of insurance at any time carried by or for the
benefit of Owner. Tenant shall not keep anything in the demised premises except
as now or hereafter permitted by the Fire Department, Board of Fire
Underwriters, Fire Insurance Rating Organization and other authority having
jurisdiction, and then only in such manner and such quantity so as not to
increase the rate for fire insurance applicable to the building, nor use the
premises in a manner which will increase the insurance rate for the building or
any property located therein over that in effect prior to the commencement of
Tenant’s occupancy. If by reason of failure to comply with the foregoing the
fire insurance rate shall, at the beginning of this lease or at any time
thereafter, be higher than it otherwise would be, then Tenant shall reimburse
Owner, as additional rent hereunder, for that portion of all fire insurance
premiums thereafter paid by Owner which shall have been charged because of such
failure by Tenant. In any action or proceeding wherein Owner and Tenant are
parties, a schedule or “make-up” or rate for the building or demised premises
issued by a body making fire insurance rates applicable to said premises shall
be conclusive evidence of the facts therein stated and of the several items and
charges in the fire insurance rates then applicable to said premises. Tenant
shall not place a load upon any floor of the demised premises exceeding the
floor load per square foot area which it was designed to carry and which is
allowed by law. Owner reserves the right to prescribe the weight and position of
all safes, business machines and mechanical equipment. Such installations shall
be placed and maintained by Tenant, at Tenant’s expense, in settings sufficient,
in Owner’s judgment, to absorb and prevent vibration, noise and annoyance.
Subordination:
     7. This lease is subject and subordinate to all ground or underlying leases
and to all mortgages which may now or hereafter affect such leases or the real
property of which demised premises are a part and to all renewals,
modifications, consolidations, replacements and extensions of any such
underlying leases and mortgages. This clause shall be self-operative and no
further instrument or subordination shall be required by any ground or
underlying lessor or by any mortgagee, affecting any lease or the real property
of which the demised premises are a part. In confirmation of such subordination,
Tenant shall from time to time execute promptly any certificate that Owner may
request.
Tenant’s Liability Insurance Property Loss, Damage, Indemnity:
     8. Owner or its agents shall not be liable for any damage to property of
Tenant or of others entrusted to employees of the building, nor for loss of or
damage to any property of Tenant by theft or otherwise, nor for any injury or
damage to persons or property resulting from any cause of whatsoever nature,
unless caused by or due to the negligence of Owner, its agents, servants or
employees; Owner or its agents shall not be liable for any damage caused by
other tenants or persons in, upon or about said building or caused by operations
in connection of any private, public or quasi public work. If at any time any
windows of the demised premises are temporarily closed, darkened or bricked up
(or permanently closed, darkened or bricked up, if required by law) for any
reason whatsoever including, but not limited to Owner’s own acts, Owner shall
not be liable for any damage Tenant may sustain thereby and Tenant shall not be
entitled to any compensation therefor nor abatement or diminution of rent nor
shall the same release Tenant from its obligations hereunder nor constitute an
eviction. Tenant shall indemnify and save harmless Owner against and from all
liabilities, obligations, damages, penalties, claims, costs and expenses for
which Owner shall not be reimbursed by insurance, including reasonable
attorney’s fees, paid, suffered or incurred as a result of any breach by Tenant,
Tenant’s agents, contractors, employees, invitees, or licensees, of any covenant
or condition of this lease, or the carelessness, negligence or improper conduct
of the Tenant, Tenant’s agents, contractor, employee, invitees or licensees.
Tenant’s liability under this lease extends to the acts and omissions of any
sub-tenant, and any agent, contractor, employee, invitee or licensee of any
sub-tenant. In case any action or proceeding is brought against Owner by reason
of any such claim, Tenant upon written notice from owner, will, at Tenant’s
expense, resist or defend such action or proceeding by counsel approved by Owner
in writing, such approval not to be unreasonably withheld.
Destruction, Fire and Other Casualty:
     9. (a) If the demised premises or any part thereof shall be damaged by fire
or other casualty, Tenant shall give immediate notice thereof to Owner and this
lease shall continue in full force and effect except as hereinafter set forth.
(b) If the demised premises are partially damaged or rendered partially unusable
by fire or other casualty, the damages thereto shall be repaired by and at the
expense of Owner and the rent and other items of additional rent, until such
repair shall be substantially completed, shall be apportioned from the day
following the casualty according to the part of the premises which is usable.
(c) If the demised premises are totally damaged or rendered wholly unusable by
fire or other casualty, then the rent and other items of additional rent as
hereinafter expressly provided shall be proportionately paid up to the time of
the casualty and thenceforth shall cease until the date when the premises shall
have been repaired and restored by Owner (or sooner reoccupied in part by Tenant
then rent shall be apportioned as provided in subsection (b) above), subject to
Owner’s right to elect not to restore the same as hereinafter provided. (d) If
the demised premises are rendered wholly unusable or (whether or not the demised
premises are damaged in whole or in part) if the building shall be so damaged
that Owner shall decide to demolish it or to rebuild it, then, in any of such
events, Owner may elect to terminate this lease by written notice to Tenant,
given within 90 days after such fire or casualty, or 30 days after adjustment of
the insurance claim for such fire or casualty, whichever is sooner, specifying a
date for the expiration of the lease, which date shall not be more than 60 days
after the giving of such notice, and upon the date specified in such notice the
term of this lease shall expire as fully and completely as if such date were the
date set forth above for the termination of this lease and Tenant shall
forthwith quit, surrender and vacate the premises without prejudice however, to
Owner’s rights and remedies against Tenant under the lease provisions in effect
prior to such termination, and any rent owing shall be paid up to such date and
any payments of rent made by Tenant which were on account of any period
subsequent to such date shall be returned to Tenant. Unless Owner shall serve a
termination notice as provided for herein, Owner shall make the repairs and
restorations under the conditions of (b) and (c) hereof, with all reasonable
expedition, subject to delays due to adjustment of insurance claims, labor
troubles and causes beyond Owner’s control. After any such casualty, Tenant
shall cooperate with Owner’s restoration by removing from the premises as
promptly as reasonably possible, all of Tenant’s salvageable inventory and
movable equipment, furniture, and other property. Tenant’s liability for rent
shall resume five (5) days after written notice from Owner that the premises are
substantially ready for Tenant’s occupancy. (e) Nothing contained herein-above
shall relieve Tenant from liability that may exist as a result of damage from
fire or other casualty. Notwithstanding the foregoing, including Owner’s
obligation to restore under subparagraph (b) above, each party shall look first
to any insurance in its favor before making any claim against the other party
for recovery for loss or damage resulting from fire or other casualty, and to
the extent that such insurance is in force and collectible and to the extent
permitted by law, Owner and Tenant each hereby releases and waives all right of
recovery with respect to subparagraphs (b), (d) and (e) above, against the other
or any one claiming through or under each of them by way of subrogation or
otherwise. The release and waiver herein referred to shall be deemed to include
any loss or damage to the demised premises and/or to any personal property,
equipment, trade fixtures, goods and merchandise located therein. The foregoing
release and waiver shall be in force only if both releasors’ insurance policies
contain a clause providing that such a release or waiver shall not invalidate
the insurance. If, and to the extent, that such waiver can be obtained only by
the payment of additional premiums, then the party benefitting from the waiver
shall pay such premium within ten days after written demand or shall be deemed
to have agreed that the party obtaining insurance coverage shall be free of any
further obligation under the provisions hereof with respect to waiver of
subrogation. Tenant acknowledges that Owner will not carry insurance on Tenant’s
furniture and or furnishings or any fixtures or equipment, improvements, or
appurtenances removable by Tenant and agrees that Owner will not be obligated to
repair any damage thereto or replace the same. (f) Tenant hereby waives the
provisions of Section 227 of the Real Property Law and agrees that the
provisions of this article shall govern and control in lieu thereof.
Eminent Domain:
     10. If the whole or any part of the demised premises shall be acquired or
condemned by Eminent Domain for any public or quasi public use or purpose, then
and in that event, the term of this lease shall cease and terminate from the
date of title vesting in such proceeding and Tenant shall have no claim for the
value of any unexpired term of said lease. Tenant shall have the right to make
an independent claim to the condemning authority for the value of Tenant’s
moving expenses and personal property, trade fixtures and equipment, provided
Tenant is entitled pursuant to the terms of the lease to remove such property,
trade fixtures and equipment at the end of the term and provided further such
claim does not reduce Owner’s award.
Assignment, Mortgage, Etc.:
     11. Tenant, for itself, its heirs, distributees, executors, administrators,
legal representatives, successors and assigns, expressly covenants that it shall
not assign, mortgage or encumber this agreement, nor underlet, or suffer or
permit the demised premises or any part thereof to be used by others, without
the prior written consent of Owner in each instance. Transfer of the majority of
the stock of a corporate Tenant or the majority partnership interest of a
partnership Tenant shall be deemed an assignment. If this lease be assigned, or
if the demised premises or any part thereof be underlet or occupied by anybody
other than Tenant, Owner may, after default by Tenant, collect rent from the
assignee, undertenant occupant, and apply the net amount collected to the rent
herein reserved, but no such assignment, underletting, occupancy or collection
shall be deemed a waiver of this covenant, or the acceptance of the assignee,
under tenant or occupant as tenant, or a release of Tenant from the further
performance by Tenant of covenants on the part of Tenant herein contained. The
consent by Owner to an assignment or underletting shall not in any way be
construed to relieve Tenant from obtaining the express consent in writing of
Owner to any further assignment or underletting.
(ICON) [b63782inb6378203.gif]
Electric Current:
     12. Rates and conditions in respect to submetering or rent inclusion, as
the case may be, to be added in RIDER attached hereto. Tenant covenants and
agrees that at all times its use of electric current shall not exceed the
capacity of existing feeders to the building or the risers or wiring
installation and Tenant may not use any electrical equipment which, in Owner’s
opinion, reasonably exercised, will overload such installations or interfere
with the use thereof by other tenants of the building. The change at any time of
the character of electric service shall in no wise make Owner liable or
responsible to Tenant, for any loss, damages or expenses which Tenant may
sustain.
Access to Premises:
     13. Owner or Owner’s agents shall have the right (but shall not be
obligated) to enter the demised premises in any emergency at any time, and, at
other reasonable times, to examine the same and to make such repairs,
replacements and improvements as Owner may deem necessary and reasonably
desirable to any portion of the building or which Owner may elect to perform in
the premises after Tenant’s failure to make repairs or perform any work which
Tenant is obligated to perform under this lease, or for the purpose of complying
with laws, regulations and other directions of governmental authorities. Tenant
shall permit Owner to use and maintain and replace pipes and conduits in and
through the demised premises and to erect new pipes and conduits therein
provided, wherever possible, they are within walls or otherwise concealed. Owner
may, during the progress of any work in the demised premises, take all necessary
materials and equipment into said premises without the same constituting an
eviction nor shall the Tenant be entitled to any abatement of rent while such
work is in progress nor to any damages by reason of loss or interruption of
business or otherwise. Throughout the term hereof Owner shall have the right to
enter the demised premises at reasonable hours for the purpose of showing the
same to prospective purchasers or mortgagees of the building, and during the
last six months of the term for the purpose of showing the same to prospective
tenants
(ICON) [b63782inb6378203.gif] Rider to be added if necessary.





--------------------------------------------------------------------------------



 



If Tenant is not present to open and permit an entry into the demised premises,
Owner or Owner’s agents may enter the same whenever such entry may be necessary
or permissible by master key or forcibly and provided reasonable care is
exercised to safeguard Tenant’s property, such entry shall not render Owner or
its agents liable therefor, nor in any event shall the obligations of Tenant
hereunder be affected. If during the last month of the term Tenant shall have
removed all or substantially all of Tenant’s property therefrom. Owner may
immediately enter, alter, renovate or redecorate the demised premises without
limitation or abatement of rent, or incurring liability to Tenant for any
compensation and such act shall have no effect on this lease or Tenant’s
obligation hereunder.
Vault, Vault Space, Area:
     14. No Vaults, vault space or area, whether or not enclosed or covered, not
within the property line of the building is leased hereunder anything contained
in or indicated on any sketch, blue print or plan, or anything contained
elsewhere in this lease to the contrary notwithstanding. Owner makes no
representation as to the location of the property line of the building. All
vaults and vault space and all such areas not within the property line of the
building, which Tenant may be permitted to use and/or occupy, is to be used
and/or occupied under a revocable license, and if any such license be revoked,
or if the amount of such space or area be diminished or required by any federal,
state or municipal authority or public utility, Owner shall not be subject to
any liability nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall such revocation, diminution or requisition be
deemed constructive or actual eviction. Any tax, fee or charge of municipal
authorities for such vault or area shall be paid by Tenant, if used by Tenant,
whether or not specifically leased hereunder.
Occupancy:
     15. Tenant will not at any time use or occupy the demised premises in
violation of the certificate of occupancy issued for the building of which the
demised premises are a part. Tenant has inspected the premises and accepts them
as is, subject to the riders annexed hereto with respect to Owner’s work, if
any. In any event, Owner makes no representation as to the condition of the
premises and Tenant agrees to accept the same subject to violations, whether or
not of record. If any governmental license or permit shall be required for the
proper and lawful conduct of Tenant’s business, Tenant shall be responsible for
and shall procure and maintain such license or permit.
Bankruptcy:
     16.(a) Anything elsewhere in this lease to the contrary notwithstanding,
this lease may be cancelled by Owner by sending of a written notice to Tenant
within a reasonable time after the happening of any one or more of the following
events: (1) the commencement of a case in bankruptcy or under the laws of any
state naming Tenant as the debtor; or (2) the making by Tenant of an assignment
or any other arrangement for the benefit of creditors under any state statute.
Neither Tenant nor any person claiming through or under Tenant, or by reason of
any statute or order of court, shall thereafter be entitled to possession of the
premises demised but shall forthwith quit and surrender the premises. If this
lease shall be assigned in accordance with its terms, the provisions of this
Article 16 shall be applicable only to the party then owning Tenant’s interest
in this lease.
     (b)It it stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary, be entitled to recover from Tenant as
and for liquidated damages an amount equal to the difference between the rental
reserved hereunder for the unexpired portion of the term demised and the fair
and reasonable rental value of the demised premises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination and the fair and reasonable
rental value of the demised premises for the period for which such installment
was payable shall be discounted to the date of termination at the rate of four
percent (4 %) per annum. If such premises or any part thereof be relet by the
Owner for the unexpired term of said lease, or any part thereof, before
presentation of proof of such liquidated damages to any court, commission or
tribunal, the amount of rent reserved upon such reletting shall be deemed to be
the fair and reasonable rental value for the part or the whole of the premises
so re-let during the term of the re-letting. Nothing herein contained shall
limit or prejudice the right of the Owner to prove for and obtain as liquidated
damages by reason of such termination, an amount equal to the maximum allowed by
any statute or rule of law in effect at the time when, and governing the
proceedings in which, such damages are to be proved, whether or not such amount
be greater, equal to, or less than the amount of the difference referred to
above.
Default:
     17. (1) If Tenant defaults in fulfilling any of the covenants of this lease
other than the covenants for the payment of rent or additional rent; or if the
demised premises becomes vacant or deserted “or if this lease be rejected under
§ 235 of Title 11 of the U.S. Code (bankruptcy code);” or if any execution or
attachment shall be issued against Tenant or any of Tenant’s property whereupon
the demised premises shall be taken or occupied by someone other than Tenant; or
it Tenant shall make default with respect to any other lease between owner and
Tenant or if such other lease is terminated by reason of Tenant’s default or if
tenant shall have failed, after five (5) days written notice, to redeposit with
Owner any portion of the security deposited hereunder which Owner has applied to
the payment of any rent and additional rent due and payable hereunder or failed
to move into or take possession of the premisses within thirty (30) days after
the commencement of the term of this lease, of which fact Owner shall be the
sole judge; then in any one or more of such events, upon Owner serving a written
fifteen (15) days notice upon Tenant specifying the nature of said default and
upon the expiration of said fifteen (15) days, if Tenant shall have failed to
comply with or remedy such default, or if the said default or omission
complained of shall be of a nature that the same cannot be completely cured or
remedied within said fifteen (15) day period, and if Tenant shall not have
diligently commenced during such default within such fifteen (15) day period,
and shall not thereafter with reasonable diligence and in good faith, proceed to
remedy or cure such default, then Owner may serve a written five (5) days’
notice of cancellation of this lease upon Tenant, and upon the expiration of
said five (5) days this lease and the term thereunder shall end and expire as
fully and completely as if the expiration of such five (5) day period were the
day herein definitely fixed for the end and expiration of this lease and the
term thereof and Tenant shall then quit and surrender the demised premises to
Owner but Tenant shall remain liable as hereinafter provided.
     (2) If the notice provided for in (1) hereof shall have been given, and the
term shall expire as aforesaid; or if Tenant shall make default in the payment
of the rent reserved herein or any item of additional rent herein mentioned or
any part of either or in making any other payment herein required; then and in
any of such events Owner may without notice, re-enter the demised premises
either by force or otherwise, and dispossess Tenant by summary proceedings or
otherwise, and the legal representative of Tenant or other occupant of demised
premises and remove their effects and hold the premises as if this lease had not
been made, and Tenant hereby waives the service of notice of intention to
re-enter or to institute legal proceeding to that end. If Tenant shall make
default hereunder prior to the date fixed as the commencement of any renewal or
extension of this lease, Owner may cancel and terminate such renewal or
extension agreement by written notice.
Remedies of Owner and Waiver of Redemption:
     18. In case of any such default, re-entry, expiration and/or dispossess by
summary proceeding or other wise, (a) the rent, and additional rent, shall
become due thereupon and be paid up to the time of such re- entry, dispossess
and/or expiration, (b) Owner may re-let the premises or any part or parts
thereof, either in the name of Owner or otherwise, for a term or terms, which
may at Owner’s option be less than or exceed the period which would otherwise
have constituted the balance of the term of this lease and may grant concessions
or free rent or charge a higher rental than that in this lease, (c) Tenant or
the legal representatives of Tenant shall also pay Owner as liquidated damages
for the failure of Tenant to observe and perform said Tenant’s covenants herein
contained, any deficiency between the rent hereby reserved and or covenanted to
be paid and the net amount, if any, of the rents collected on account of the
subsequent lease or leases of the demised premises for each month of the period
which would otherwise have constituted the balance of the term of this lease.
The failure of Owner to re-let the premises or any part or parts thereof shall
not release or affect Tenant’s liability for damages. In computing such
liquidated damages there shall be added to the said deficiency such expenses as
Owner may incur in connection with re-letting, such as legal expenses,
reasonable attorneys’ fees, brokerage, advertising and for keeping the demised
premises in good order or for preparing the same for re-letting. Any such
liquidated damages shall be paid in monthly installments by Tenant on the rent
day specified in this lease and any suit brought to collect the amount of the
deficiency for any month shall not prejudice in any way the rights of Owner to
collect the deficiency for any subsequent month by a similar proceeding. Owner,
in putting the demised premises in good order or preparing the same for
re-rental may, at Owner’s option, make such alterations, repairs, replacements,
and/or decorations in the demised premises as Owner, in Owner’s sole judgment,
considers advisable and necessary for the purpose of re-letting the demised
premises, and the making of such alterations, repairs, replacements, and/or
decorations shall not operate or be construed to release Tenant from liability
hereunder as aforesaid. Owner shall in no event be liable in any way whatsoever
for failure to re-let the demised premises, or in the event that the demised
premises are re-let, for failure to collect the rent thereof under such
re-letting, and in no event shall Tenant be entitled to receive any excess, if
any, of such net rents collected over the sums payable by Tenant to Owner
hereunder. In the event of a breach or threatened breach by Tenant of any of the
covenants or provisions hereof, Owner shall have the right of injunction and the
right to invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for. Mention in this
lease of any particular remidy, shall not preclude Owner from any other remedy,
in law or in equity. Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws.
Fees and Expenses:
     19. If Tenant shall default in the observance or performance of any term or
covenant on Tenant’s part to be observed or performed under or by virtue of any
of the terms or provisions in any article of this lease, after notice if
required and upon expiration of any applicable grace period if any, (except in
an emergency), then, unless otherwise provided elsewhere in this lease, Owner
may immediately or at any time thereafter and without notice perform the
obligation of Tenant thereunder. If Owner, in connection with the foregoing or
in connection with any default by Tenant in the covenant to pay rent hereunder
or in connection with any holdover proceeding makes any expenditures or incurs
any obligations for the payment of money, including but not limited to
reasonable attorney’s fees in instituting, prosecuting or defending any action
or proceedings, and prevails in any such action or proceeding, then Tenant will
reimburse Owner for such sums so paid or obligations incurred with interest and
costs. The foregoing expenses incurred by reason of Tenant’s default shall be
deemed to be additional rent hereunder and shall be paid by Tenant to Owner
within ten (10) days of rendition of any bill or statement to Tenant therefor.
If Tenant’s lease term shall have expired at the time of making of such
expenditures or incurring of such obligations, such sums shall be recoverable by
Owner as damages.
Building Alterations and Management:
     20. Owner shall have the right at any time without the same constituting an
eviction and without incurring liability to Tenant therefor to change the
arrangement and or location of public entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilets or other public parts of the building and
to change the name, number or designation by which the building may be known.
There shall be no allowance to Tenant for diminution of rental value and no
liability on the part of Owner by reason of inconvenience, annoyance or injury
to business arising from Owner or other Tenant making any repairs in the
building or any such alterations, additions and improvements. Furthermore,
Tenant shall not have any claim against Owner by reason of Owner’s imposition of
any controls of the manner of access to the building by Tenant’s social or
business visitors as the Owner may deem necessary for the security of the
building and its occupants.





--------------------------------------------------------------------------------



 



No Representations by Owner:
     21. Neither Owner nor Owner’s agents have made any representations or
promises with respect to the physical condition of the building, the land upon
which it is erected or the demised premises, the rents, leases, expenses of
operation or any other matter or thing affecting or related to the demised
premises or the building except as herein expressly set forth and no rights,
easements or licenses are acquired by Tenant by implication or otherwise except
as expressly set forth in the provisions of this lease. Tenant has inspected the
building and the demised premises and is thoroughly acquainted with their
condition and agrees to take the same “as is” on the date possession is tendered
and acknowledges that the taking of possession of the demised premises by Tenant
shall be conclusive evidence that the said premises and the building of which
the same form a part were in good and satisfactory condition at the time such
possession was so taken, except as to latent defects. All understandings and
agreements heretofore made between the parties hereto are merged in this
contract, which alone fully and completely expresses the agreement between Owner
and Tenant and any executory agreement hereafter made shall be ineffective to
change, modify, discharge or effect an abandonment of it in whole or in part,
unless such executory agreement is in writing and signed by the party against
whom enforcement of the change, modification, discharge or abandonment is
sought.
End of Term:
     22. Upon the expiration or other termination of the term of this lease,
Tenant shall quit and surrender to Owner the demised premises, broom clean, in
good order and condition, ordinary wear and damages which Tenant is not required
to repair as provided elsewhere in this lease excepted, and Tenant shall remove
all its property from the demised premises. Tenant’s obligation to observe or
perform this covenant shall survive the expiration or other termination of this
lease. If the last day of the term of this Lease or any renewal thereof, falls
on Sunday, this lease shall expire at noon on the preceding Saturday unless it
be a legal holiday in which case it shall expire at noon on the preceding
business day.
Quiet Enjoyment:
     23. Owner covenants and agrees with Tenant that upon Tenant paying the rent
and additional rent and observing and performing all the terms, covenants and
conditions, on Tenant’s part to be observed and performed, Tenant may peaceably
and quietly enjoy the premises hereby demised, subject, nevertheless, to the
terms and conditions of this lease including, but not limited to, Article 34
hereof and to the ground leases, underlying leases and mortgages hereinbefore
mentioned.
Failure to Give Possession:
     24. If Owner is unable to give possession of the demised premises on the
date of the commencement of the term hereof, because of the holding-over or
retention of possession of any tenant, undertenant or occupants or if the
demised premises are located in a building being constructed, because such
building has not been sufficiently completed to make the premises ready for
occupancy or because of the fact that a certificate of occupancy has not been
procured or if Owner has not completed any work required to be performed by
Owner, or for any other reason, Owner shall not be subject to any liability for
failure to give possession on said date and the validity of the lease shall not
be impaired under such circumstances, nor shall the same be construed in any
wise to extend the term of this lease, but the rent payable hereunder shall be
abated (provided Tenant is not responsible for Owner’s inability to obtain
possession or complete any work required) until after Owner shall have given
Tenant notice that Owner is able to deliver possession in the condition required
by this lease. If permission is given to Tenant to enter into the possession of
the demised premises or to occupy premises other than the demised premises prior
to the date specified as the commencement of the term of this lease, Tenant
covenants and agrees that such possession and/ or occupancy shall be deemed to
be under all the terms, covenants, conditions and provisions of this lease,
except the obligation to pay the fixed annual rent set forth in page one of this
lease. The provisions of this article are intended to constitute “an express
provision to the contrary” within the meaning of Section 223-a of the New York
Real Property Law.
No Waiver:
     25. The failure of Owner or Tenant to seek redress for violation of, or to
insist upon the strict performance of any covenant or condition of this lease or
of any of the Rules or Regulations, set forth or hereafter adopted by Owner,
shall not prevent a subsequent act which would have originally constituted a
violation from having all the force and effect of an original violation. The
receipt by Owner of rent with knowledge of the breach of any covenant of this
lease shall not be deemed a waiver of such breach and no provision of this lease
shall be deemed to have been waived by Owner unless such waiver be in writing
signed by Owner. No payment by Tenant or receipt by Owner of a lesser amount
than the monthly rent herein stipulated shall be deemed to be other than on
account of the earliest stipulated rent, nor shall any endorsement or statement
of any check or any letter accompanying any check or payment as rent be deemed
an accord and satisfaction, and Owner may accept such check or payment without
prejudice to Owner’s right to recover the balance of such rent or pursue any
other remedy in this lease provided. All checks tendered to Owner as and for the
rent of the demised premises shall be deemed payments for the account of Tenant.
Acceptance by Owner of rent from anyone other than Tenant shall not be deemed to
operate as an attornment to Owner by the payor of such rent or as a consent by
Owner to an assignment or subletting by Tenant of the demised premises to such
payor, or as a modification of the provisions of this lease regardless of the
number of times that such payment shall be made by such other person or entity.
No act or thing done by Owner or Owner’s agents during the term hereby demised
shall be deemed an acceptance of a surrender of said premises and no agreement
to accept such surrender shall be valid unless in writing signed by Owner. No
employee of Owner or Owner’s agent shall have any power to accept the keys of
said premises prior to the termination of the lease and the delivery of keys to
any such agent or employee shall not operate as a termination of the lease or a
surrender of the premises.
Waiver of Trial by Jury:
     26. It is mutually agreed by and between Owner and Tenant that the
respective parties hereto shall and they hereby do waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other (except for personal injury or property damage) on any matters
whatsoever arising out of or in any way connected with this lease, the
relationship of Owner and Tenant, Tenant’s use of or occupancy of said premises,
and any emergency statutory or any other statutory remedy. It is further
mutually agreed that in the event Owner commences any proceeding or action for
possession including a summary proceeding for possession of the premises, Tenant
will not interpose any counterclaim of whatever nature or description in any
such proceeding including a counterclaim under Article 4 except for statutory
mandatory counterclaims.
Inability to Perform:
     27. This Lease and the obligation of Tenant to pay rent hereunder and
perform all of the other covenants and agreements hereunder on part of Tenant to
be performed shall in no wise be affected, impaired or excused because Owner is
unable to fulfill any of its obligations under this lease or to supply or is
delayed in supplying any service expressly or impliedly to be supplied or is
unable to make, or is delayed in making any repair, additions, alterations or
decorations or is unable to supply or is delayed in supplying any equipment,
fixtures or other materials if Owner is prevented or delayed from doing so by
reason of strike or labor troubles or any cause whatsoever beyond Owner’s sole
control including, but not limited to, government preemption or restrictions or
by reason of any rule, order or regulation of any department or subdivision
thereof of any government agency or by reason of the conditions which have been
or are affected, either directly or indirectly, by war or other emergency.
Bills and Notices:
     28. Except as otherwise in this lease provided, a bill statement, notice or
communication which Owner may desire or be required to give to Tenant, shall be
deemed sufficiently given or rendered if, in writing, delivered to Tenant
personally or sent by registered or certified mail addressed to Tenant at the
building of which the demised premises form a part or at the last known
residence address or business address of Tenant or left at any of the aforesaid
premises addressed to Tenant, and the time of the rendition of such bill or
statement and of the giving of such notice or communication shall be deemed to
be the time when the same is delivered to Tenant, mailed, or left at the
premises as herein provided. Any notice by Tenant to Owner must be served by
registered or certified mail addressed to Owner at the address first hereinabove
given or at such other address as Owner shall designate by written notice.
Water Charges:
     29. If Tenant requires, uses or consumes water for any purpose in addition
to ordinary lavatory purposes (of which fact Tenant constitutes Owner to be the
sole judge) Owner may install a water meter and thereby measure Tenant’s water
consumption for all purposes. Tenant shall pay Owner for the cost of the meter
and the cost of the installation, thereof and throughout the duration of
Tenant’s occupancy Tenant shall keep said meter and installation equipment in
good working order and repair at Tenant’s own cost and expense in default of
which Owner may cause such meter and equipment to be replaced or repaired and
collect the cost thereof from Tenant, as additional rent. Tenant agrees to pay
for water consumed, as shown on said meter as and when bills are rendered, and
on default in making such payment Owner may pay such charges and collect the
same from Tenant, as additional rent. Tenant covenants and agrees to pay, as
additional rent, the sewer rent, charge or any other tax, rent, levy or charge
which now or hereafter is assessed, imposed or a lien upon the demised premises
or the realty of which they are part pursuant to law, order or regulation made
or issued in connection with the use, consumption, maintenance or supply of
water, water system or sewage or sewage connection or system. If the building or
the demised premises or any part thereof is supplied with water through a meter
through which water is also supplied to other premises Tenant shall pay to
Owner, as additional rent, on the first day of each month, $100.00 of the total
meter charges as Tenant’s portion. Independently of and in addition to any of
the remedies reserved to Owner hereinabove or elsewhere in this lease, Owner may
sue for and collect any monies to be paid by Tenant or paid by Owner for any of
the reasons or purposes hereinabove set forth.
Sprinklers:
     30. Anything elsewhere in this lease to the contrary notwithstanding, if
the New York Board of Fire Underwriters or the New York Fire Insurance Exchange
or any bureau, department or official of the federal, state or city government
recommend or require the installation of a sprinkler system or that any changes,
modifications, alterations, or additional sprinkler heads or other equipment be
made or supplied in an existing sprinkler system by reason of Tenant’s business,
or the location of partitions, trade fixtures, or other contents of the demised
premises, or for any other reason, or if any such sprinkler system
installations, modifications, alterations, additional sprinkler heads or other
such equipment, become necessary to prevent the imposition of a penalty or
charge against the full allowance for a sprinkler system in the fire insurance
rate set by any said Exchange or by any fire insurance company, Tenant shall, at
Tenant’s expense, promptly make such sprinkler system installations, changes,
modifications, alterations, and supply additional sprinkler heads or other
equipment as required whether the work involved shall be structural or
non-structural in nature. Tenant shall pay to Owner as additional rent the sum
of $ 75.00, on the first day of each month during the term of this lease, as
Tenant’s portion of the contract price for sprinkler supervisory service.
Elevators, Heat, Cleaning:
     31. As long as Tenant is not in default under any the covenants of this
lease beyond the applicable grace period provided in this lease for the curing
of such defaults, Owner shall: (a) provide necessary passenger elevator
facilities on business days from 8 a.m. to 6 p.m. and on Saturdays from 8 a.m.
to 1 p.m.; (b) if freight elevator service is provided, same shall be provided
only on regular business days Monday through Friday inclusive, and on those days
only between the hours of 9 a.m. and 12 noon and between 1 p.m. and 5 p.m.; (c)
furnish heat, water and other services supplied by Owner to the demised
premises, when and as required by law, on business days from 8 a.m. to 6 p.m.

 



--------------------------------------------------------------------------------



 



(d) clean the public halls and public portions of the building which are used in
common by all tenants. Tenant shall, at Tenant’s expense, keep the demised
premises, including the windows, clean and in order, to the reasonable
satisfaction of Owner, and for that purpose shall employ the person or persons,
or corporation approved by Owner. Tenant shall pay to Owner the cost of removal
of any of Tenant’s refuse and rubbish from the building. Bills for the same
shall be rendered by Owner to Tenant at such time as Owner may elect and shall
be due and payable hereunder, and the amount of such bills shall be deemed to
be, and be paid as, additional rent. Tenant shall, however, at Owner’s option
independently contract for the removal of such rubbish and refuse. Under such
circumstances, however, the removal of such refuse and rubbish by others shall
be subject to such rules and regulations as, in the judgment of Owner, are
necessary for the proper operation of the building and at such hours as Owner
shall require. Owner reserves the right to stop service of the heating,
elevator, plumbing and electric systems, when necessary, by reason of accident,
or emergency, or for repairs, alterations, replacements or improvements, in the
judgment of Owner desirable or necessary to be made, until said repairs,
alterations, replacements or improvements shall have been completed. If the
building of which the demised premises are a part supplies manually operated
elevator service, Owner may proceed diligently with alterations necessary to
substitute automatic control elevator service without in any way affecting the
obligations of Tenant hereunder.
Security:      
32. Tenant has deposited with Owner the sum of $68,150.00 as security for the
faithful performance and observance by Tenant of the terms, provisions and
conditions of this lease; it is agreed that in the event Tenant defaults in
respect of any of the terms, provisions and conditions of this lease, including,
but not limited to, the payment of rent and additional rent, Owner may use,
apply or retain the whole or any part of the security so deposited to the extent
required for the payment of any rent and additional rent or any other sum as to
which Tenant is in default or for any sum which Owner may expend or may be
required to expend by reason of Tenant’s default in respect of any of the terms,
covenants and conditions of this lease, including but not limited to, any
damages or deficiency in the reletting of the premises, whether such damages or
deficiency accrued before or after summary proceedings or other re-entry by
Owner. In the event that Tenant shall fully and faithfully comply with all of
the terms, provisions, covenants and conditions of this lease, the security
shall be returned to Tenant after the date fixed as the end of the Lease and
after delivery of entire possession of the demised premises to Owner. In the
event of a sale of the land and building or leasing of the building, of which
the demised premises form a part, Owner shall have the right to transfer the
security to the vendee or lessee and Owner shall thereupon be released by Tenant
from all liability for the return of such security; and Tenant agrees to look to
the new Owner solely for the return of said security, and it is agreed that the
provisions hereof shall apply to every transfer or assignment made of the
security to a new Owner. Tenant further covenants that it will not assign or
encumber or attempt to assign or encumber the monies deposited herein as
security and that neither Owner nor its successors or assigns shall be bound by
any such assignment, encumbrance, attempted assignment or attempted encumbrance.
Captions:     

33. The Captions are inserted only as a matter of convenience and for reference
and in no way define, limit or describe the scope of this lease nor the intent
of any provision thereof.
Definitions:      

34. The term “Owner” as used in this lease means only the owner of the fee or of
the leasehold of the building, or the mortgagee in possession, for the time
being of the land and building (or the owner of a lease of the building or of
the land and building) of which the demised premises form a part, so that in the
event of any sale or sales of said land and building or of said lease, or in the
event of a lease of said building, or of the land and building, the said Owner
shall be and hereby is entirely freed and relieved of all covenants and
obligations of Owner hereunder, and it shall be deemed and construed without
further agreement between the parties or their successors in interest, or
between the parties and the purchaser, at any such sale, or the said lessee of
the building, or of the land and building, that the purchaser or the lessee of
the building has assumed and agreed to carry out any and all covenants and
obligations of Owner hereunder. The words “re-enter” and “re-entry” as used in
this lease is not restricted to their technical legal meaning. The term “rent”
includes the annual rental rate whether so expressed or expressed in monthly
installments, and “additional rent.” “Additional rent” means all sums which
shall be due to Owner from Tenant under this lease, in addition to the annual
rental rate. The term “business days” as used in this lease, shall exclude
Saturdays, Sundays and all days observed by the State or Federal Government as
legal holidays and those designated as holidays by the applicable building
service union employees service contract or by the applicable Operating
Engineers contract with respect to HVAC service. Wherever it is expressly
provided in this lease that consent shall not be unreasonably withheld, such
consent shall not be unreasonably delayed.
Adjacent Excavation Shoring:      

35. If an excavation shall be made upon land adjacent to the demised premises,
or shall be authorized to be made, Tenant shall afford to the person causing or
authorized to cause such excavation, license to enter upon the demised premises
for the purpose of doing such work as said person shall deem necessary to
preserve the wall or the building of which demised premises form a part from
injury or damage and to support the same by proper foundations without any claim
for damages or indemnity against Owner, or diminution or abatement of rent.
Rules and Regulations:      

36. Tenant and Tenant’s servants, employees, agents, visitors, and licensees
shall observe faithfully, and comply strictly with, the Rules and Regulations
annexed hereto and such other and further reasonable Rules and Regulations as
Owner or Owner’s agents may from time to time adopt. Notice of any additional
rules or regulations shall be given in such manner as Owner may elect. In case
Tenant disputes the reasonableness of any additional Rule or Regulation
hereafter made or adopted by Owner or Owner’s agents, the parties hereto agree
to submit the question of the reasonableness of such Rule or Regulation for
decision to the New York office of the American Arbitration Association, whose
determination shall be final and conclusive upon the parties hereto. The right
to dispute the reasonableness of my additional Rule or Regulation upon Tenant’s
part shall be deemed waived unless the same shall be asserted by service of a
notice, in writing upon Owner within fifteen (15) days after the giving of
notice thereof. Nothing in this lease contained shall be construed to impose
upon Owner any duty or obligation to enforce the Rules and Regulations or terms,
covenants or conditions in any other lease, as against any other tenant and
Owner shall not be liable to Tenant for violation of the same by any other
tenant, its servants, employees, agents, visitors or licensees.
Glass:      

37. Owner shall replace, at the expense of the Tenant, any and all plate and
other glass damaged or broken from any cause whatsoever in and about the demised
premises.
Estoppel Certificate:     

38. Tenant, at any time, and from time to time, upon at least 10 days’ prior
notice by Owner, shall execute, acknowledge and deliver to Owner, and/or to any
other person, firm or corporation specified by Owner, a statement certifying
that this Lease is unmodified in full force and effect (or, if there have been
modifications that, the same is in full force and effect as modified and stating
the modifications), stating the dates to which the rent and additional rent have
been paid, and stating whether or not there exists any default by Owner under
this Lease, and, if so, specifying each such default.
Directory Board Listing:     

39. If, at the request of and as accommodation to Tenant, Owner shall place upon
the directory board in the lobby of the building, one or more names of persons
or entities other than Tenant, such directory board listing shall not be
construed as the consent by Owner to an assignment or subletting by Tenant to
such person or persons or entities.
Successors and Assigns:     

40. The covenants, conditions and agreements contained in this lease shall bind
and inure to the benefit of Owner and Tenant and their respective heirs,
distributees, executors, administrators, successors, and except as otherwise
provided in this lease, their assigns. Tenant shall look only to Owner’s estate
and interest in the land and building for the satisfaction of Tenant’s remedies
for the collection of a judgement (or other judicial process) against Owner in
the event of any default by Owner hereunder, and no other property or assets of
such Owner (or any partner, member, officer or director thereof, disclosed or
undisclosed), shall be subject to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies under or with respect to this lease,
the relationship of Owner and Tenant hereunder, or Tenant’s use and occupancy of
the demised premises.
See Schedule A, Rider, and Ex. A annexed to this lease and made a part hereof
In Witness Whereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.

                  SCANDIA REALTY LIMITED PARTNERSHIP    
 
           
Witness for Owner:
  By:   /s/ [ILLEGIBLE]   (CORP. SEAL)
 
             
/s/ [ILLEGIBLE]
          [L.S.]               INTELLECT NEUROSCIENCES, INC.
 
           
Witness for Tenant
  By:   /s/ [ILLEGIBLE]   (CORP. SEAL)
 
             
/s/ [ILLEGIBLE]
          [L.S.]          

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENTS
CORPORATE TENANT
STATE OF NEW YORK,    ss.:
County of
     On this       day of      , 19     , before me personally came         to
me known, who being by me duly sworn, did depose and say that he resides in
        that he is the          of the corporation described in and which
executed the foregoing instrument, as TENANT; that he knows the seal of said
corporation; that the seal affixed to said instrument is such corporate seal;
that it was so affixed by order of the Board of Directors of said corporation,
and that he signed his name thereto by like order.
INDIVIDUAL TENANT
STATE OF NEW YORK,    ss.:
County of
     On this        day of     , 19     , before me personally came           to
be known and known to me to be the individual described in and who, as TENANT,
executed the foregoing instrument and acknowledged to me that           he
executed the same.
(ICON) [b63782inb6378203.gif] IMPORTANT — PLEASE READ (ICON)
[b63782inb6378203.gif]
RULES AND REGULATIONS ATTACHED TO AND
MADE A PART OF THIS LEASE IN
ACCORDANCE WITH ARTICLE 36.
     1. The sidewalks, entrances, driveways, passages, courts, elevators,
vestibules, stairways, corridors or halls shall not be obstructed or encumbered
by any Tenant or used for any purpose other than for ingress or egress from the
demised premises and for delivery of merchandise and equipment in a prompt and
efficient manner using elevators and passageways designated for such delivery by
Owner. There shall not be used in any space, or in the public hall of the
building, either by any Tenant or by jobbers or others in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and sideguards. If said premises are situated on the ground floor of the
building, Tenant thereof shall further, at Tenant’s expense, keep the sidewalk
and curb in front of said premises clean and free from ice, snow, dirt and
rubbish.
     2. The water and wash closets and plumbing fixtures shall not be used for
any purposes other than those for which they were designed or constructed and no
sweepings, rubbish, rags, acids or other substances shall be deposited therein,
and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by the Tenant who, or whose clerks,
agents, employees or visitors, shall have caused it.
     3. No carpet, rug or other article shall be hung or shaken out of any
window of the building; and no Tenant shall sweep or throw or permit to be swept
or thrown from the demised premises any dirt or other substances into any of the
corridors of halls, elevators, or out of the doors or windows or stairways of
the building and Tenant shall not use, keep or permit to be used or kept any
foul or noxious gas or substance in the demised premises, or permit or suffer
the demised premises to be occupied or used in a manner offensive or
objectionable to Owner or other occupants of the buildings by reason of noise,
odors, and or vibrations, or interfere in any way, with other Tenants or those
having business therein, nor shall any bicycles, vehicles, animals, fish, or
birds be kept in or about the building. Smoking or carrying lighted cigars or
cigarettes in the elevators of the building is prohibited.
     4. No awnings or other projections shall be attached to the outside walls
of the building without the prior written consent of Owner.
     5. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by any Tenant on any part of the outside of the
demised premises or the building or on the inside of the demised premises if the
same is visible from the outside of the premises without the prior written
consent of Owner, except that the name of Tenant may appear on the entrance door
of the premises. In the event of the violation of the foregoing by any Tenant,
Owner may remove same without any liability and may charge the expense incurred
by such removal to Tenant or Tenants violating this rule. Interior signs on
doors and directory tablet shall be inscribed, painted or affixed for each
Tenant by Owner at the expense of such Tenant, and shall be of a size, color and
style acceptable to Owner.
     6. No Tenant shall mark, paint, drill into, or in any way deface any part
of the demised premises or the building of which they form a part. No boring,
cutting or stringing of wires shall be permitted, except with the prior written
consent of Owner, and as Owner may direct. No Tenant shall lay linoleum, or
other similar floor covering, so that the same shall come in direct contact with
the floor of the demised premises, and, if linoleum or other similar floor
covering is desired to be used an interlining of builder’s deadening felt shall
be first affixed to the floor, by a paste or other material, soluble in water,
the use of cement or other similar adhesive material being expressly prohibited.
     7. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any Tenant, nor shall any changes be made in existing locks
or mechanism thereof. Each Tenant must, upon the termination of this Tenancy,
restore to Owner all keys of stores, offices and toilet rooms, either furnished
to, or otherwise procured by, such Tenant, and in the event of the loss of any
keys, so furnished, such Tenant shall pay to Owner the cost thereof.
     8. Freight, furniture, business equipment, merchandise and bulky matter of
any description shall be delivered to and removed from the premises only on the
freight elevators and through the service entrances and corridors, and only
during hours and in a manner approved by Owner. Owner reserves the right to
inspect all freight to be brought into the building and to exclude from the
building all freight which violates any of these Rules and Regulations of the
lease of which these Rules and Regulations are a part.
     9. No Tenant shall obtain for use upon the demised premises ice, drinking
water, towel and other similar services, or accept barbering or bootblacking
services in the demised premises, except from persons authorized by Owner, and
at hours and under regulations fixed by Owner. Canvassing, soliciting and
peddling in the building is prohibited and each Tenant shall cooperate to
prevent the same.
     10. Owner reserves the right to exclude from the building all persons who
do not present a pass to the building signed by Owner. Owner will furnish passes
to persons for whom any Tenant requests same in writing. Each Tenant shall he
responsible for all persons for whom he requests such pass and shall be liable
to Owner for all acts of such persons. Notwithstanding the foregoing. Owner
shall not be required to allow Tenant or any person to enter or remain in the
building, except on business days from 8:00 a.m. to 6:00 p.m. and on Saturdays
from 8:00 a.m. to 1:00 p.m. Tenant shall not have a claim against Owner by
reason of Owner excluding from the building any person who does not present such
pass.
     11. Owner shall have the right to prohibit any advertising by any Tenant
which in Owner’s opinion, tends to impair the reputation of the building or its
desirability as a loft building, and upon written notice from Owner, Tenant
shall refrain from or discontinue such advertising.
     12. Tenant shall not bring or permit to be brought or kept in or on the
demised premises, any inflammable, combustible, or explosive, or hazardous
fluid, material, chemical or substance, or cause or permit any odors of cooking
or other processes, or any unusual or other objectionable odors to permeate in
or emanate from the demised premises.
     13. Tenant shall not use the demised premises in a manner which disturbs or
interferes with other Tenants in the beneficial use of their premises.
Address 7-9 West 18th St., NYC
entire 9th floor
Premises (excluding common areas)
 
SCANDIA REALTY LIMITED
PARTNERSHIP
TO
INTELLECT NEUROSCIENCES,
INC.
 
STANDARD FORM OF

                      (COMPANY LOGO) [b63782inb6378204.gif]   LOFT
LEASE   (COMPANY LOGO) [b63782inb6378204.gif]    

The Real Estate Board of New York, Inc.
© Copyright 1994. All rights Reserved.
Reproduction in whole or in part prohibited.

 
Dated                     19
Rent Per Year
Rent Per Month
Term
From
To
Drawn by ________
Checked by ________
Entered by ________
Approved by ________
 

 



--------------------------------------------------------------------------------



 



SCHEDULE A TO LEASE, DATED
JULY 11, 2005, BETWEEN
SCANDIA REALTY LIMITED PARTNERSHIP,
AS OWNER, AND
INTELLECT NEUROSCIENCES, INC.
AS TENANT
          1. The “Commencement Date” of this lease is August 1, 2005. The
“Expiration Date” is July 31, 2010, subject to any provision of this lease
providing for earlier termination of the term of this lease.
          2. Tenant shall pay Owner rent (the “base rent”) at the following
rates:
               (a) $136,300.00 per annum ($11,358.33 per month) for the period
commencing August 1, 2005 and ending July 31, 2006;
               (b) $140,389.00 per annum ($11,699.08 per month) for the period
commencing August 1, 2006 and ending July 31, 2007;
               (c) $144,600.20 per annum ($12,050.02 per month) for the period
commencing August 1, 2007 and ending July 31, 2008;
               (d) $148,938.30 per annum ($12,411.52 per month) for the period
commencing August 1, 2008 and ending July 31, 2009;
               (e) $153,403.30 per annum ($12,783.61 per month) for the period
commencing August 1, 2009 and ending July 31, 2010.
          3. Notwithstanding anything to the contrary contained herein, it is
agreed that, so long as Tenant is not in default of this lease, Tenant shall not
be required to pay base rent from the Commencement Date until September 1, 2005.
The foregoing rent concession shall not be deemed to extend the expiration date
of this Lease. If Tenant defaults under this lease or abandons or fails to take
occupancy of the demised premises and if, as a result of such default, this
Lease is terminated by Owner within one year of the Commencement Date hereof,
the rent concession provided in the first sentence of this paragraph shall be
deemed void and, in addition to any other damages due Owner, one (1) months’
base rent shall thereupon be deemed due and payable to Owner as reimbursement
for such rent concession period.

1



--------------------------------------------------------------------------------



 



RIDER TO LEASE, DATED AS OF JULY 11, 2005,
BETWEEN SCANDIA REALTY LIMITED PARTNERSHIP,
AS OWNER, AND INTELLECT NEUROSCIENCES, INC., AS TENANT
          41. Conflicts. If any conflict shall arise between any of the
provisions of this Rider and any of the terms, printed or typewritten, of the
printed portion of the Lease to which this Rider is attached, all such conflicts
shall be resolved in favor of the provisions of this Rider.
          42. Real Estate Taxes. (a) For the purposes of this Lease, the
following terms shall have the following meanings:
(i) “Real Estate Taxes” shall mean all taxes, assessments, and special
assessments levied, assessed or imposed at any time by the City of New York or
by any other governmental authority upon or against the land and building of
which the demised premises form a part and any rights or interests appurtenant
thereto, including air rights (hereinafter referred to as the “real property”),
all taxes, assessments, charges and levies imposed upon or against the real
property with respect to a business improvement district within which the real
property is or may hereafter be located, and all taxes and assessments levied,
assessed or imposed at any time by any governmental authority in connection with
the receipt of income or rents from the real property to the extent that same
shall be in lieu of an addition to, or a substitute for, all or a portion of any
of the aforesaid taxes or assessments upon or against the real property. If, due
to a future change in the method of taxation or in the taxing authority, a
franchise, license, income, transit, profit or other tax, fee, or governmental
imposition, however designated, shall be levied, assessed or imposed against
Owner, the land and/or building or the rent or profit therefrom in lieu of an
addition to, or as a substitute for, all or any part of said real estate taxes,
then such franchise, license, income, transit, profit, or other tax, fee, or
governmental imposition shall be deemed to be included within the definition of
Real Estate Taxes for the purposes hereof.
(ii) “Tax Year” shall mean each 12-month fiscal period commencing July 1 and
ending June 30 (or any other such period as may be adopted by the City of New
York as its fiscal year for computing taxes), any portion of which occurs during
the term of the Lease.
(iii) “Base Tax Year” shall mean the Tax Year commencing July 1, 2005, and
expiring June 30, 2006.
(iv) “Subsequent Tax Year” shall mean each Tax Year commencing within the term
of this Lease which shall be subsequent to the Base Tax Year.
(v) “Tenant’s Proportionate Share” shall mean eleven and ll/100ths percent
(11.11%).
          (b) If in any Subsequent Tax Year, Real Estate Taxes shall be greater
than Real Estate Taxes for the Base Tax Year for any reason (including but not
limited to increase(s) in tax rate, and/or increase(s) in assessed valuation
occurring by reason of, among other things, changes in the method of assessment,
reassessments occurring in the normal course or outside of the normal course,
and increases in assessments by reason of

2



--------------------------------------------------------------------------------



 



improvements, alterations and additions to the building made by Tenant, other
tenants, and/or Owner), foreseen or unforeseen, Tenant shall pay, in addition to
the base rent and as additional rent for such Subsequent Tax Year, an amount
(hereinafter called “Tenant’s Tax Payment”) equal to Tenant’s Proportionate
Share of such increase. Such additional rent shall be paid by Tenant
notwithstanding the fact that Tenant may be exempt, in whole or in part, from
the payment of any Real Estate Taxes by reason of Tenant’s diplomatic,
charitable, or otherwise tax exempt status, or for any other reason whatsoever.
          (c) At any time during or after any Subsequent Tax Year Owner shall
furnish Tenant with a statement setting forth the amount of Real Estate Taxes
and Tenant’s Tax Payment for such Subsequent Tax Year. Tenant shall pay Tenant’s
Tax Payment at least fifteen (15) days before the first day of the month in
which the Real Estate Taxes for such Subsequent Tax Year become due; provided,
however, that if Real Estate Taxes for such Subsequent Tax Year are payable in
installments, then Tenant’s Tax Payment for such Subsequent Tax Year shall be
likewise payable in proportionate installments, each such installment to be paid
within fifteen (15) days before the date on which the corresponding installment
of Real Estate Taxes for such Subsequent Tax Year becomes due. If any Real
Estate Taxes (or installment thereof) become due and payable by Owner prior to
the furnishing to Tenant of a statement, Tenant shall pay Tenant’s Tax Payment
(or installment(s) thereof, if applicable) within 10 days of the furnishing to
Tenant of such statement.
          (d) Only Owner shall be eligible to institute tax reduction or other
proceedings to reduce the assessed valuation of the real property. If the
assessed valuation which had been utilized in computing Real Estate Taxes for
the Base Tax Year is reduced (as a result of settlement, final determination of
legal proceedings or otherwise) then (A) the Real Estate Taxes for the Base Tax
Year shall be retroactively adjusted to reflect such reduction, (B) Tenant’s Tax
Payment shall be adjusted accordingly, and (C) any retroactive additional rent
resulting from such retroactive adjustment shall be payable by Tenant forthwith
after the rendition of a bill therefor.
          (e) If after Tenant shall have paid Tenant’s Tax Payment with respect
to any Subsequent Tax Year, Owner shall receive a refund of any portion of the
Real Estate Taxes paid with respect to such Subsequent Tax Year, as a result of
a reduction of such Real Estate Taxes by final determination of legal
proceedings, settlement or otherwise, Owner shall promptly after receiving such
refund pay Tenant its Proportionate Share of the net refund or, at Owner’s
option, credit Tenant’s Proportionate Share of such net refund against the next
succeeding installment(s) of rent and additional rent coming due. The “net
refund” shall be determined by deducting from the refund all expenses (including
but not limited to reasonable attorneys’ fees, expert’s fees and disbursements)
incurred by Owner in obtaining such refund.
          (f) If this Lease shall expire or terminate on a day other than the
last day of a Subsequent Tax Year, Tenant’s Tax Payment for such Subsequent Tax
Year shall be prorated as of the date of such expiration or termination, so that
Tenant shall be required to pay only such proportion thereof as the portion of
such Subsequent Tax Year prior to such expiration or termination bears to the
entire Subsequent Tax Year.
          (g) In no event shall the base rent (exclusive of the adjustments
described in this Article) or additional rent payable under other Articles of
this Lease be reduced by virtue of any decrease in the Real Estate Taxes.

3



--------------------------------------------------------------------------------



 



          43. Utility Cost. (a) For purposes of this Lease, the following terms
shall have the following meanings:
                    (i) “Utility Cost” shall mean Owner’s cost for all fuel
(including, but not limited to, oil, gas, steam and coal) delivered to the
building.
                    (ii) “Base Utility Cost” shall mean Owner’s Utility Cost for
the 2005 calendar year.
                    (iii) “Subsequent Utility Year” shall mean the 2006 calendar
year and each subsequent calendar year.
               (b) If the Utility Cost payable for any Subsequent Utility Year
(any part or all of which falls within the term of this Lease) shall represent
an increase above the Base Utility Cost, then the base rent for such Subsequent
Utility Year (and thereafter until a new statement with respect to the Utility
Cost is rendered to Tenant), shall be increased by Tenant’s Proportionate Share
of such increase and such increase shall be payable as additional rent.
                    At any time during or after a Subsequent Utility Year, Owner
shall furnish Tenant with a statement setting forth a comparison of the Utility
Cost for such Subsequent Utility Year with the Base Utility Cost, and the
additional rent due with respect to such increase in Utility Cost. Tenant shall
pay Owner, within 15 days of receipt of such statement, in one lump sum, the
entire amount of the additional rent due with respect to the increase in Utility
Cost.
               (c) (i) Any statement sent to Tenant with respect to Real Estate
Taxes and Utility Cost shall be binding upon Tenant unless, within thirty
(30) days after such statement is sent, Tenant shall send a written notice to
Owner objecting to such statement and specifying the respects in which such
statement is claimed to be incorrect. Pending the determination of such dispute
Tenant shall pay all additional rent shown on such statement, and such payment
and acceptance shall be without prejudice to Tenant’s position.
                    (ii) In no event shall the base rent be reduced by virtue of
any decrease in Real Estate Taxes or Utility Cost. Additional rent payable with
respect to Real Estate Taxes and Utility Cost shall be computed separately, and
any decrease in Utility Cost or Real Estate Taxes shall not be set off against
any increase in the other.
                    (iii) The expiration or termination of this Lease during any
Subsequent Tax Year or Subsequent Utility Year for all or any part of which
there is additional rent payable under Article 42 or this Article shall not
affect the rights or obligations of the parties hereto with respect to such
increase, and any statement relating to such increase may be sent to Tenant
subsequent to, and all such rights and obligations shall survive, any such
expiration or termination. Any payments due under such statement shall be
payable within twenty (20) days after such statement is sent to Tenant.
                    (iv) Any additional rent due under this Article or
Article 42, shall be collectible by Owner in the same manner as the base rent,
and Owner shall have all rights with respect thereto as he has with respect to

4



--------------------------------------------------------------------------------



 



the base rent, including all the remedies available under Article 17 with
respect to rent.
          44. Certifications. (a) Tenant shall, without any charge at any time
and from time to time, within ten (10) days after request by Owner, certify by
written instrument, duly executed, acknowledged and delivered, to any ground
lessor; mortgagee; assignee of any ground lessor or mortgagee; purchaser; or any
proposed mortgagee, ground lessor, assignee or purchaser, or any other party
specified by Owner:
                    (i) that this Lease is unmodified and in full force and
effect in accordance with its terms (or, if there has been modification, that
the same is in full force and effect in accordance with its terms as modified
and stating the modifications);
                    (ii) whether Tenant has accepted and is in possession of the
premises demised hereunder, has opened for business and the term has commenced,
and is paying the base rent and all additional rent herein reserved;
                    (iii) the Commencement Date and Expiration Date of this
lease;
                    (iv) whether, to the best of Tenant’s knowledge, Owner is in
default of its obligations under this lease;
                    (v) whether there are then, existing any setoffs or defenses
against the enforcement of any of the agreements, terms, covenants or conditions
hereof upon the part of Tenant to be performed or complied with (and, if so,
specifying the same);
                    (vi) the fixed rent and additional rent then payable by
Tenant and the dates, if any, to which the rental and other charges hereunder
have been paid in advance; and
                    (vii) the status of any other matter relating to this Lease
set forth in such request.
               (b) If, in connection with obtaining financing for the building,
a bank, insurance company or other institutional lender shall request reasonable
modification(s) of this Lease as a condition to such financing, Tenant will not
withhold, delay, or defer its consent thereto, provided that such modifications
do not materially increase the obligations of Tenant hereunder, or increase its
costs in connection with this Lease or its use of the demised premises, or
materially adversely affect the leasehold interest hereby created.
          45. Signs. Supplementing Paragraph No. 5 of the Rules and Regulations
attached to this Lease, it is agreed that Tenant shall not exhibit, inscribe,
paint or affix its name on the entrance door to the demised premises without the
prior written consent of the Owner as to the size, color and design of such
lettering.
          46. Insurance. (a) Tenant shall provide on or before the Commencement
Date, at its own expense, and keep in force during the term hereof and at all
times Tenant, or any person or entity holding possession through Tenant, is in
possession of the demised premises, the following insurance: (i) a policy of
Commercial General Liability insurance (or other form of policy required by
Owner that is customarily required by landlords of

5



--------------------------------------------------------------------------------



 



tenants leasing space in comparable buildings in mid-town Manhattan) with a per
occurrence combined single limit of not less than Two Million Dollars
($2,000,000) protecting Tenant, Owner, Owner’s general partner (if any), Owner’s
managing agent (if any), and persons and entities designated by Owner against
claims for bodily injury, death, and property damage, including water damage,
occurring in, upon, or about the demised premises or any appurtenances thereto;
and (ii) property insurance, in an amount equal to 100 percent of full
replacement value, covering Tenant’s property and any alterations, additions and
installations made by or on behalf of Tenant and insuring against all risks,
including fire and other risks included in the standard New York form of
property insurance (currently, special form), and (iii) workers’ compensation
insurance as required by law. Such policies are to be written by good and
solvent insurance companies satisfactory to Owner and shall be in form and
substance satisfactory to Owner. The Commercial General Liability insurance
policy shall also cover fire damage and legal liability in a limit of not less
than $500,000. Such insurance may be carried under a blanket policy covering the
demised premises and other locations of Tenant, if any, provided such blanket
policy (as to the Commercial General Liability policy) contains an endorsement
that names Owner, Owner’s general partner and its designees as additional
insureds, references the demised premises, guarantees a minimum limit available
for the premises equal to the insurance amounts required in this Article, and
otherwise complies with the provisions of this Article. The insurance carrier
shall have a policy holder’s rating of no less than “A+7” in the most current
edition of Best’s Insurance Reports (or any successor publication reasonably
selected by Owner if Best’s Insurance Reports discontinues publication) and
shall be authorized to do business in the State of New York.
          (b) Prior to the time such insurance is first required to be carried
by Tenant, and thereafter at least fifteen (15) days prior to the expiration of
any such policy, Tenant agrees to deliver to Owner a certificate evidencing such
insurance, satisfactory to Owner, together with evidence of payment for the
policy. In addition, Tenant shall, promptly upon Owner’s request, furnish Owner
with a copy of the then current paid-up policy, appropriately authenticated by
the insurer; and/or a copy of the Declarations page of such policy.
          (c) The Commercial General Liability policy shall name Tenant as
insured and shall name Owner, Owner’s general partner (if any), Owner’s managing
agent (if any), and all designees of Owner as additional insured. At the
Commencement Date, such policy shall name “Scandia Realty Limited Partnership”
and “Bardwell Jones, as general partner” as additional insureds; and shall
contain endorsements that: (i) such insurance may not be cancelled or amended
with respect to Owner (or its designee(s)), except upon thirty (30) days’ prior
written notice by registered mail to Owner and such designees by the insurance
company; and (ii) Tenant shall be solely responsible for payment of premiums and
that Owner and its designees shall not be required to pay any premiums for such
insurance. The minimum limits of the commercial general liability policy of
insurance shall in no way limit or diminish Tenant’s liability under other
provisions of this Lease.
          (d) Each Commercial General Liability policy evidencing the insurance
to be carried by Tenant under this Lease shall contain a clause that such policy
and the coverage evidenced thereby shall be primary with respect to any policies
carried by Owner, and that any coverage carried by Owner shall be excess
insurance.

6



--------------------------------------------------------------------------------



 



          (e) Owner shall have the right to require Tenant from time to time to
increase the amount of coverage under such policy or policies, provided such
increases are reasonable.
          (f) Any delay by Owner in exercising, or failing to exercise, any
right hereunder shall not be deemed a waiver of such right or of any future
obligation of Tenant under this Article.
          47. Application of Tenant Payments. If Tenant is in arrears in payment
of rent or additional rent, Tenant waives Tenant’s right, if any, to designate
the items against which any payments made by Tenant are to be credited, and
Tenant agrees that Owner may apply any payments made by Tenant to any items
Owner sees fit, irrespective of and notwithstanding any designation or request
by Tenant as to the items against which any such payments shall be credited.
          48. Late Payment: Bounced Checks. (a) Tenant hereby acknowledges that
late payment by Tenant to Owner of rent or other sums due under this Lease will
cause Owner to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult to ascertain. Such costs include, but are not
limited to, processing and accounting charges, late charges which may be imposed
upon Owner by the terms of any mortgage or trust deed covering the real property
for late payment, and interest and penalty charges which may be incurred by
Owner in the event of late payment of Real Estate Taxes. Accordingly, if Tenant
shall fail to pay all or any part of any installment of base rent or additional
rent when due, Tenant shall pay as additional rent hereunder to Owner a late
charge of six ($0.06) cents for each dollar of the amount of such base rent and
additional rent which shall not have been paid to Owner when due.
               (b) If Tenant pays any rent or other charge with a check that is,
for any reason, refused for payment by the bank on which it is drawn, Tenant
shall pay Owner a $50 service charge.
               (c) The late charges and service charges payable pursuant to
paragraphs (a) and (b) above shall be (i) payable on demand and (ii) without
prejudice to any of Owner’s rights in remedies hereunder, at law or in equity,
for nonpayment or late payment of rent or other sums, but shall be in addition
to any such rights and remedies. No failure by Owner to insist upon the strict
performance by Tenant of Tenant’s obligations to pay late charges or service
charges as provided in this Article shall constitute a waiver by Owner of its
right to enforce the provisions of this Article in any such instance or in any
instance thereafter occurring. The provisions of this Article shall not be
construed in any way to extend the grace periods or notice period provided for
in Article 17 of this Lease.
               (d) Owner, at Owner’s option, shall have the right, when Tenant
is in default in the payment of rent or additional rent, to demand payment by
certified, bank or teller’s check or by postal money order with respect to such
payment. If Tenant defaults two or more times in the payment of rent or
additional rent in any year, Owner may require Tenant to pay all future rent and
additional rent by certified, bank or teller’s check or by postal money order.
          49. Broker. Tenant covenants, represents and warrants that Tenant has
had no dealings or negotiations with any broker or agent in connection with the
negotiation or consummation of this Lease, other than Bardwell Jones and
Tungsten Properties, a division of Tungsten Partners LLC (“Brokers”), and Tenant
covenants and agrees to pay, hold harmless and

7



--------------------------------------------------------------------------------



 



indemnify Owner from and against any and all cost, expense (including without
limitation, attorneys’ fees and expenses) or liability arising in connection
with any claim for compensation, commissions or charges claimed by any broker or
agent, other than Brokers, with whom Tenant has dealt with respect to this Lease
or the negotiation thereof.
          50. Electric. Tenant shall obtain electric service for the demised
premises directly from the utility or other electric provider or distributor
then selected by Owner (currently Con Edison) to serve the building. In
connection therewith, Tenant shall be responsible for all wiring from the
feeders to the demised premises, and all electrical work within the demised
premises. Subject to Owner’s rights to require removal, as set forth in
Article 3, all electrical work, installations, and wiring, including light
fixtures, shall become the property of Owner, and shall remain in the demised
premises and the building, and surrendered to Owner, upon installation. Owner
shall not be liable for any injury or damage incurred by Tenant, and Tenant
shall not be entitled to any set off or reduction in or abatement of rent, if
there is any interruption in or failure of the supply of electric service to the
demised premises or if the quantity, quality or character of the electric
service to the demised premises is changed.
          51. End of Lease. The parties recognize and agree that the damage to
Owner resulting from any failure by Tenant timely to surrender the premises at
the expiration of the term of this Lease will include, but not be limited to,
use and occupancy; and that the damages for use and occupancy may be substantial
and are not readily ascertainable. Tenant therefore agrees that if possession of
the premises is not surrendered to Owner within one (1) day after the date of
the expiration of the term of this Lease then Tenant will pay Owner as
liquidated damages for use and occupancy each month and for each portion of any
month during which Tenant holds over in the premises after expiration of the
term of this Lease, a sum equal to two times the average rent and additional
rent which was payable per month under this Lease during the last six months of
the term thereof. The aforesaid obligations shall survive the expiration of the
term of this Lease. The provisions of this Article shall not be deemed to renew
or extend the term of this lease or otherwise to entitle Tenant to remain in
possession of the demised premises beyond the term of this lease. Tenant
acknowledges that Owner’s remedies for breach of lease, including holdover, are
cumulative; that the foregoing provision is intended only to liquidate the
amount of use and occupancy damages; and that any claim by Owner for use and
occupancy, as limited by this Article, shall not preclude Owner from recovering
other damages or exercising any other right or remedy it may have for breach. If
the demised premises are not surrendered upon the expiration or other
termination of this Lease, Tenant hereby indemnifies Owner against all liability
and expense (including any consequential damages and reasonable attorneys’ fees)
incurred by Owner by reason of such delay by Tenant in surrendering the demised
premises, including any claims made by any succeeding tenant or prospective
tenant founded upon such delay, any payment or rent concession, credit or
abatement which Owner may be required to make to any tenant obtained by Owner
for all or any part of the demised premises in order to induce such tenant not
to terminate its lease by reason of the holding-over by Tenant, and the loss of
the benefit of the bargain if any such tenant shall terminate its lease by
reason of the holding-over by Tenant. Further, if Tenant fails to timely to
surrender the demised premises at the expiration of the term of this Lease,
Tenant shall reimburse Owner for all reasonable attorneys’ fees and costs
incurred by Owner to recover possession of the demised premises, including but
not limited to attorneys’ fees and costs incurred in connection with any
holdover proceeding and any appeal(s) in connection therewith.

8



--------------------------------------------------------------------------------



 



          52. Assignment; Subleases; Transfers. Supplementing Article 11 hereof,
it is understood and agreed as follows:
               (a) Subject to Owner’s right to cancel and terminate the Lease as
set forth in subparagraph (f) of this Article, Owner covenants and agrees that
it will not unreasonably withhold its consent to Tenant’s assignment of this
Lease or subletting of all of the demised premises to any other person, firm, or
corporation, provided all of the following requirements are met:
                    (i) Such assignee or subtenant shall use and occupy the
demised premises only for the purposes set forth in Article 2 hereof and said
use shall be in keeping with the then character and dignity of the building.
Notwithstanding the foregoing, the demised premises may be used by a subtenant
or assignee for professional offices, general offices or executive offices,
provided however, that such permitted office use (professional, general or
executive) shall not include (1) medical or dental offices or other offices
providing health, mental health, counseling or health-related services (such as
chiropractic offices, acupuncture offices, or psychologist offices), (2) offices
for banks, public stenographers or typists, a telephone or secretarial service,
messenger service, travel or tourist agency, employment agency; governmental or
quasi-governmental entity, bureau, department or agency; any firm whose
principal business is real estate brokerage, or a company engaged in the
business of renting office or desk space, (3) offices for any entity that may
claim sovereign immunity, (4) any office use that services the general public or
otherwise would generate an unusual amount of traffic in the building, or
(5) any use that would violate any exclusive right Landlord has granted any
other tenant of the building.
                    (ii) Tenant submits to Owner by certified mail, return
receipt requested, a written request (the “Consent Request”) for Owner’s consent
which shall include (a) the name and address of the proposed subtenant or
assignee, (b) the terms and conditions of the proposed assignment or sublease,
(c) the nature and character of the business of the proposed subtenant or
assignee, (d) current bank, financial and other credit information on the
proposed subtenant or assignee, and (e) a copy of the proposed assignment or
sublease, fully executed, which assignment or sublease shall be in compliance
with the requirements of subparagraph (b), it being understood that no such
assignment or sublease shall become effective until Owner consents to the
assignment or sublease. Tenant shall promptly supply Owner with such additional
information as Owner may reasonably request.
                    (iii) Tenant shall not assign or sublet to anyone who at the
time is a tenant, subtenant, or assignee in possession of premises in the
building or who is then negotiating with Owner for space in the building, or to
any governmental agency or subdivision.
                    (iv) At the time of such assignment or sublet, this Lease
must be in full force and effect without any breach or default thereunder on the
part of the Tenant.
                    (v) Tenant shall reimburse Owner on demand for any
reasonable costs that may have been incurred by Owner in connection with said
assignment or sublease, including the costs of investigating the proposed
assignee or subtenant and Owner’s reasonable legal costs.

9



--------------------------------------------------------------------------------



 



               (b) If Tenant assigns this Lease, Tenant promptly shall deliver
to Owner a fully executed counterpart of an assignment and assumption agreement,
duly acknowledged, in form and substance reasonably satisfactory to Owner, under
which the assignee assumes all of the obligations of the Tenant under this Lease
and agrees to be bound by all of the terms, covenants and conditions of this
Lease on Tenant’s part to be observed or performed. Any proposed sublease shall
be for a term ending not later than one day prior to the Expiration Date, and
shall provide as follows: (A) the sublease is subject and subordinate to this
Lease and to the matters to which this lease is or shall be subject and
subordinate; (B) the subtenant shall not, without Owner’s consent or approval,
take any action, which, if to be taken by Tenant, would require Owner’s consent
or approval; (C) the subtenant shall, upon notice from Owner that Tenant is then
in default of this lease, pay the rent under the sublease directly to Owner, to
be applied to the base rent and additional rent under this lease (and Tenant
hereby consents to that payment and agrees that any such payment shall be
credited against the subtenant’s rent obligation under the sublease); (D) the
subtenant shall, with respect to the subleased space and the subtenant’s
property, carry the insurance and furnish to Owner the evidence thereof required
by this lease to be carried and furnished by Tenant, and shall name Owner and
any other party designated by Owner as additional insureds on its commercial
general liability insurance, and (E) in the event of any termination, re-entry
or dispossess by Owner under this lease, the subtenant shall vacate the sublet
premises, unless Owner, at Owner’s option, elects to take over all right, title
and interest of Tenant, as sublandlord, under the sublease, in which event the
subtenant shall, at Owner’s option, attorn to Owner pursuant to the then
executory provisions of the sublease, except that Owner shall not be (i) liable
for any previous act or omission of Tenant under the sublease, (ii) subject to
any offset not expressly provided in the sublease, or (iii) bound by any change
(other than a termination or a reduction in term) or extension of the sublease
or prepayment of more than one month’s rent to which Owner did not consent.
               (c) In the event of any assignment or sublet, Tenant shall remain
liable for the performance of all of the terms, covenants and conditions of this
Lease on the part of Tenant to be performed or observed. Further, Tenant’s
liability hereunder shall not be affected by any modification or agreement made
between Owner and any assignee or subtenant, or by reason of any delay or
failure on Owner’s part to enforce any of its rights under this Lease; provided
that if any such modification or agreement increases the obligation of the
tenant under this Lease, the liability of the assignor-Tenant under this Lease
shall continue to be no greater than if such modification or agreement had not
been made.
               (d) The consent by Owner to any assignment, transfer, sublet,
occupancy, mortgage, pledge or encumbrance shall not in any way be deemed to
relieve Tenant from obtaining the express consent of Owner to any further such
transaction, in accordance with the terms of this Lease. No assignee shall
further assign the Lease or sublease all or part of the demised premises without
Owner’s consent; and no subtenant shall assign its sublease or further sublease
all or part of the demised premises without Owner’s consent.
               (e) Tenant’s failure to comply with all of the provisions and
conditions of this Article shall, at Owner’s option, render any purported
assignment or subletting null and void and of no force and effect.
               (f) If Tenant has a bona fide intention to assign this Lease or
to sublet all or any portion of the demised premises, then upon

10



--------------------------------------------------------------------------------



 



receipt of Tenant’s notice of such intent (the “Tenant Intent Notice”), Owner
may, at its option, elect to terminate the Lease by notice given to Tenant,
which notice shall specify a date for the termination of the Lease (the
“Termination Date”). Owner shall exercise such option by giving Tenant notice of
exercise within thirty days after the date it receives the Tenant Intent Notice.
The Termination Date shall be a date no earlier than two (2) months and no later
than four (4) months after the date the Tenant Intent Notice is delivered to
Owner. Upon the Termination Date; the Lease and the term thereof shall end and
expire as fully and completely as if such date were the date set forth in the
Lease as the stated expiration date of the term of the Lease. Tenant shall
thereupon quit, surrender and vacate the demised premises without prejudice
however to Owner’s rights and remedies against Tenant under the Lease provisions
in effect prior to the Termination Date or with respect to periods prior to the
Termination Date, and any rent owing shall be paid up to such date and any
security deposit (subject to Article 32) and any payments of rent made by Tenant
which were on account of any period subsequent to such date shall be returned to
Tenant. If Tenant fails to assign the Lease or sublease the entire premises
within 6 months of the date such Tenant Intent Notice (or any subsequent Tenant
Intent Notice) is delivered to Owner, such Tenant Intent Notice shall be void
and of no further force or effect; and, if Tenant still desires to assign this
lease or sublease the entire premises, Tenant shall submit to Owner another
Tenant Intent Notice and Owner shall again have the option to terminate this
Lease as provided in this subparagraph.
               (g) If Owner shall reasonably withhold its consent to any
assignment or sublet, or exercise any of its options under this Article, Tenant
shall indemnify, defend and hold Owner harmless from and against any and all
loss, liability, damages, costs and expenses (including reasonable attorneys’
fees) resulting from any claim that may be against Owner by the proposed
assignee or subtenant, or by any brokers or other persons claiming compensation
or commissions in connection with the proposed assignment or sublease.
               (h) If Tenant is a corporation, partnership, limited liability
company, or other entity, the transfer (whether by a single transfer or by a
series of related or unrelated transfers) of 50% or more of the stock,
partnership interests, membership interests, or other interests of Tenant, or of
any Parent Entity (hereinafter defined), however accomplished and whether
effected voluntarily or by operation of law, shall be deemed an assignment of
this Lease which requires Owner’s consent and which is subject to the provisions
of Article 11 and this Article, whether such transfer(s) shall involve a
transfer or transfers of outstanding interests of Tenant and/or the issuance of
interests in Tenant (whether stock, partnership, membership interests or other
interests). A “Parent Entity” is any entity that owns 50% or more of the stock,
partnership interests, membership interests, or other interests of Tenant. The
provisions of this subparagraph (h) shall not apply to any sale or other
transfer of shares of Tenant (or partnership, membership, or other interests in
Tenant) so long as Tenant is a publicly held corporation or entity whose shares
or interests are traded on a nationally recognized stock exchange. Any
transfer(s) or issuance of the stock, partnership interests, membership
interests, or other interests of a subtenant (or of a subtenant’s parent entity)
shall be deemed an assignment of the sublease subject to the provisions of
Article 11 and this Article, including subpar. (d) of this Article, if same
would be deemed an assignment of this Lease if effected with respect to Tenant
or a Parent Entity.

11



--------------------------------------------------------------------------------



 



               (i) Tenant may sublease part of the demised premises to any
entity that controls, is controlled by or is under common control with Tenant
without Owner’s consent and such sublease shall not be subject to the provisions
of subpar. (f) above, provided Tenant gives Owner notice of such sublease and
the name and employer identification number of the subtenant promptly after such
transaction is effected. All of the other provisions of this Article shall apply
to such sublease transaction.
          53. “As is.” Owner is not required to perform any work in the demised
premises or the HVAC equipment serving the demised premises to prepare the
demised premises for Tenant’s occupancy, and Tenant accepts the premises and
such equipment in their “as is” condition. Tenant is advised that the hot water
heater is not working.
          54. Tenant’s Work. Supplementing Articles 3 and 6 hereof:
               (a) Owner shall not unreasonably withhold or delay its consent to
non-structural alterations, changes, additions, and improvements to the demised
premises, provided same do not adversely affect building systems. All
alterations, improvements and/or repairs of the demised premises made or caused
to be made by Tenant (“Tenant’s Work”) and any signs installed by Tenant, shall
comply with all laws, orders, regulations, rules of governmental authorities
(including but not limited to the Buildings Code and any Landmarks regulations)
and all rules and regulations of insurance underwriters. Tenant shall, at
Tenant’s expense, procure all necessary permits, licenses, certificates and
approvals, as and when required by law, from all governmental authorities for
Tenant’s Work, and promptly shall deliver to Owner copies of same. All Tenant’s
Work shall be performed promptly and diligently and, in addition, all Tenant’s
Work shall be completed and all necessary certificates, approvals and sign offs
relating to such work shall have been obtained and filed within 6 months of the
commencement of Tenant’s Work, subject to delays caused by force majeure.
               (b) In no event shall Tenant commence the performance of Tenant’s
Work until Tenant has submitted to Owner and Owner has approved detailed plans
and specifications prepared by Tenant at its expense for such work (the “Plans”)
and until Tenant has procured all necessary permits and licenses and delivered
copies of such permits and licenses to Owner. Tenant shall promptly prepare and
submit to Owner such amended plans and specifications as are necessary to meet
Owner’s objections, if any, to Tenant’s proposed plans and specifications. If
Tenant alters such plans and specifications, Tenant shall promptly submit all
such proposed changes and alterations to Owner for Owners approval. Tenant shall
deliver copies of the Plans and all changes and amendments thereto, in
triplicate, to Owner at the following address or to such other address as Owner
may direct: Scandia Realty Limited Partnership, 176 Rowayton Avenue, Rowayton,
CT 06853 (or such other address as Owner may designate). Tenant agrees that
Owner may, in connection with any such proposed alterations, installations,
changes and improvements, consider, among other things, whether Tenant’s
proposed changes may be suitably integrated with the building’s existing
facilities and any planned improvements by Owner.
               (c) Tenant shall pay to Owner, within 10 days of being billed
therefor, all reasonable costs incurred by Owner in reviewing the Plans and all
changes and amendments thereto and in inspecting and reviewing Tenant’s Work to
determine compliance with the Plans and with the applicable provisions of this
Lease, including architect’s and engineer’s fees.

12



--------------------------------------------------------------------------------



 



               (d) Before commencement of work, Tenant’s general contractor and
each subcontractor shall obtain, and furnish Owner with certificates insurance
evidencing, the following insurance:
(i) Workers Compensation Insurance as required by law, covering all persons
employed in the execution of Tenant’s Work; and
(ii) Commercial general liability insurance covering personal injury, death and
property damage on an occurrence basis in a combined limit of liability of not
less than $2,000.000.00. Such insurance shall also include Contractual Liability
and Products/Completed Operations coverage and shall name Tenant, Owner, Owner’s
general partner (if any), Owner’s managing agent (if any), and Owner’s designees
as additional insured.
Tenant shall furnish Owner with certificates evidencing all such coverages prior
to the commencement of Tenant’s Work; and, upon request, with certified copies
of such policies and/or the Declarations pages.
               (e) Tenant shall improve the premises in accordance with the
approved Plans in a good and workmanlike manner and in a first class manner with
first class materials. Supplementing (and without limiting Owner’s rights under)
Article 13, Owner and its architects, engineers, contractors, and employees may,
from time to time, inspect the demised premises during the course of the
performance of Tenant’s Work, which inspection may be made without advance
notice of any kind. Owner’s review and approval of the Plans and inspection of
Tenant’s Work shall not constitute a warranty or representation on Owner’s part
that such Plans and Tenant’s Work complies with all legal requirements.
               (f) Tenant agrees that the performance of Tenant’s Work shall not
cause any work stoppage, unreasonably interfere with or disturb other tenants of
the building, interfere with any work being performed by Owner or interfere with
use of the building’s common areas.
               (g) Tenant shall use only experienced architects, contractors
(including air conditioning contractors), subcontractors, mechanics, and
licensed plumbers and electricians approved by Owner, which approval shall not
be unreasonably withheld or delayed, and shall submit the names of such persons
or entities to Owner for approval at least 10 days’ prior to commencement of
Tenant’s Work.
               (h) Tenant may not exhaust out the windows or install any air
conditioning units in any of the windows of the building or premises.
               (i) At the end of the lease term Tenant shall, at Tenant’s sole
expense, remove all telecommunications conduit and equipment installed by Tenant
at the demised premises and in the building. Tenant shall repair any damage to
the demised premises and building caused by such removal.
               (j) Owner shall, if Tenant so requests at the time Tenant
delivers the Plans to Owner for approval, advise Tenant in writing of what
alterations, additions, improvements and installations Owner shall require
Tenant to remove at the end of the term of the Lease; provided that the
foregoing does not affect Tenant’s obligations under subpar. (i) above.

13



--------------------------------------------------------------------------------



 



          55. HVAC System. (a) Tenant shall enter into and maintain, at Tenant’s
expense, a full service, maintenance and repair contract, in form and substance
satisfactory to Owner, with a reputable service company selected by Owner to
service heating, ventilation, and air conditioning (“HVAC”) equipment serving
the demised premises (whether such equipment is in the demised premises or
elsewhere in or on the building and whether or not Tenant has installed such
equipment), at Tenant’s expense. Tenant shall, from time to time, furnish Owner
with a copy of such service contract within ten (10) days after request. If
Tenant fails to obtain or maintain such service contract, Owner may, at its
option, enter into a service contract providing for the maintenance, repair, and
servicing of the aforesaid HVAC equipment and bill Tenant for the charges due
under such contract. Any such charges shall be paid by Tenant within 5 days
after Owner delivers a bill therefor to Tenant, and such charges shall be deemed
additional rent.
          (b) Tenant shall be responsible for (i) keeping the HVAC system in
good working order and making all needed repairs and replacements to such HVAC
system, and (ii) complying with all laws, rules and regulations concerning the
HVAC system, including with respect to any freon used in or with such system.
All HVAC and ventilation equipment installed by Tenant in the demised premises
shall, upon installation, become the property of Owner and shall, subject to
Article 54(k), at the expiration or sooner termination of this Lease remain upon
and be surrendered with the premises unless Owner, by notice to Tenant no later
than 20 days prior to the date fixed as the termination of the Lease, elects to
relinquish Owner’s right thereto and to have such removed by Tenant, in which
event the same shall be removed from the premises by Tenant prior to the
expiration of this Lease at Tenant’s expense. Tenant shall not, prior to the
expiration of this Lease, remove all or a portion of such HVAC system without
Owner’s consent unless Tenant concurrently replaces such system or the removed
part with new equipment of like quality.
          (c) Notwithstanding any contrary provision of this lease, Owner’s sole
obligation with respect to providing heat to the demised premises shall be to
bring steam or other form of heat to a point in the demised premises at the
times specified in this lease. It is Tenant’s responsibility to distribute such
heat.
          56. Existing Installations/Plumbing. (a) Supplementing Article 3: Any
HVAC equipment, carpeting, fixtures and “built-ins,” including lights, plumbing,
and shelving, now in the demised premises are the property of the Owner. Tenant
is granted a license to use such equipment and items during the term of this
Lease. Owner makes no representations or warranties with respect to the
foregoing, and Tenant accepts such in their “as is” condition.
               (b) If there are any plumbing fixtures within the demised
premises, including but not limited to sinks and toilets, Tenant shall keep such
fixtures in good order and repair and replace same as needed. Tenant shall also
repair and replace the plumbing lines, valves, and pipes connected to or running
from such fixtures to the point at which such lines, valves and pipes connect
with the building’s common plumbing lines.
          57. Security Deposit. Notwithstanding the security provision contained
elsewhere in this Lease, it is hereby agreed that the amount of the security
described in Article 32 of this Lease shall be increased each time the monthly
payments of base rent increase so that Owner shall at all times have and
maintain six full months’ rent as security. Tenant shall pay to Owner any such
increase in security within ten (10) days of being billed therefor.

14



--------------------------------------------------------------------------------



 



          58. Default. Article 17(1) is modified by adding the following
language after the clause “rent or additional rent;” on the third line thereof:
“or if Tenant shall have failed , after 5 days written notice to Tenant, to
redeposit with Owner any portion of the security deposited hereunder which Owner
has applied to the payment of any rent and additional rent due and payable
hereunder; or if Tenant shall have failed, within ten (10) days of being billed
therefor, to pay Owner any increase in security otherwise required under this
Lease, including pursuant to Article 57; or if Tenant shall fail more than two
(2) times in any period of twelve consecutive months to make a payment when due
of any rent or additional rental, and Owner shall have given Tenant notice of
such default after two such occurrences;”.
          59. Freight Elevator Service. Owner may provide freight elevator
service on business days from 9 a.m. to 5 p.m. (excluding lunch hour), excluding
legal holidays and Service Employees Union Local 32B holidays. Such service may
be discontinued by reason of accident, or emergency, or for repairs,
alterations, replacements or improvements which are in the judgment of Owner
desirable or necessary to be made, until such repairs, alterations, replacements
or improvements have been completed, or if Owner otherwise elects to terminate
freight elevator service. Tenant acknowledges that it has been advised by Owner
that the building does not employ a full-time person to operate the freight
elevator. Accordingly, freight elevator service, if provided, will be provided
by the building’s superintendent or another employee as part of their other
duties in the building. Accordingly, such service will be provided during the
hours and days set forth above at the request of Tenant on reasonable prior
notice (which notice shall be no less than 4 hours), rather than on a full-time
basis; and such service shall be subject to the availability of such building
superintendent or other employee.
          60. Tenant Access. As of the date of this Lease, entry to the building
by tenants and their employees is through use of a “proximity card reader” (or
programmable “key” cards, rather than keys). Upon execution of this Lease, Owner
will furnish to Tenant 7 such “key” cards for its use and that of Tenant’s
employees. If Tenant needs additional “key” cards, Owner will provide such
additional cards upon Tenant’s reasonable request; provided that Tenant
reimburses Owner for the cost of such additional key cards. As of the date of
this Lease, the cost is $10 per card, but such cost may increase from time to
time. At the expiration or sooner termination of this Lease, Tenant shall return
all cards originally issued to it, and if all 7 cards issued to it are not
returned to Owner, then Tenant shall pay Owner, as additional rent, the cost to
Owner of replacing such missing cards.
          61. Notices. Any notice required or permitted to be given or served
hereunder by Owner may be given or served by Owner’s agent.
          62. Limited Guaranty. Tenant’s principal, Mark Germain, shall execute
and deliver to Owner, simultaneously with the execution and delivery of this
Lease, a Limited Guaranty in the form annexed hereto as Exhibit A.
          63. Compliance with Laws. Supplementing Article 6:
          (a) The Americans with Disabilities Act of 1990, together with the
rules and regulations promulgated thereunder, as such law, rules and regulations
may now or hereafter be amended or restated, are hereinafter referred to as the
“ADA”. Tenant shall comply with all present and future requirements of the ADA,
whether or not such compliance requires structural

15



--------------------------------------------------------------------------------



 



or non-structural changes and alterations to be made, as they relate to the
demised premises. Tenant shall indemnify and hold harmless Owner from and
against all claims, actions, costs, damages, penalties, losses and liabilities
Owner may incur by reason of any action or proceeding instituted against Tenant
and/or Owner by reason of any claim relating to the demised premises.
          (b) If the installation of a fire alarm system within the demised
premises is required by reason of Tenant’s particular manner of use of the
demised premises or any Tenant’s Work by any present or future legal or
insurance requirement (whether law, code, rule, directive, or regulation of any
municipal, federal or state authority, or by requirement of the National Board
of Fire Underwriters, the New York Board of Fire Underwriters, or Owner’s
insurer), Tenant shall, at its sole cost and expense, using contractors approved
by Owner, comply with such requirement(s) and install such system(s) and all
equipment relating thereto. Tenant shall thereafter be responsible, at its sole
cost and expense, for the maintenance, modification, upgrade, repair, alteration
and replacement of such fire alarm system(s) and equipment, and Tenant shall
keep same in good working order and in compliance with all applicable legal and
insurance requirements. If Tenant installs a fire alarm system and applicable
legal or insurance requirements require such system(s) to be installed in the
demised premises as part of a building-wide system (or to be otherwise connected
to or integrated with a building system), the installation, repair, replacement
and maintenance of such system(s) shall be performed by Tenant, at Tenant’s sole
cost and expense, using only Owner’s designated contractors.
          (c) Supplementing Article 13: Tenant shall also adopt such procedures
and take such actions as may be required by applicable laws and requirements
relating to fire safety, including appointment of fire wardens and searchers and
providing their names to Owner on a daily basis. Owner shall have access to the
demised premises from time to time for the purpose of inspecting fire safety
systems and Tenant shall immediately correct any deficiencies that are disclosed
by any such inspection; but Owner’s inspections shall not be deemed a warranty
or representation by Owner that the fire safety systems within the demised
premises are in acceptable condition or in compliance with applicable legal and
insurance requirements.
          64. LANDMARKS DESIGNATION. The Tenant is hereby notified that the
demised premises are subject to the jurisdiction of the Landmarks Preservation
Commission. In accordance with Sections 25-305, 25-306, and 25-310 of the
Administrative Code of the City of New York and the rules set forth in Title 63
of the Rules of the City of New York, any demolition, construction,
reconstruction, alteration or minor work as described in such sections and such
rules may not be commenced on the demised premises without the prior written
approval of the Landmarks Preservation Commission. Tenant is notified that such
demolition, construction, reconstruction, alterations or minor work includes,
but is not limited to:
          (a) work to the exterior of the leased premises involving windows,
signs, awnings, flagpoles, banners and storefront alterations; and

16



--------------------------------------------------------------------------------



 



          (b) interior work to the leased premises that (1) requires a permit
from the Department of Buildings or (2) changes, destroys or affects an interior
architectural feature of an interior landmark or an exterior architectural
feature of an improvement that is a landmark or located on a landmark site or in
a historic district.
          65. Limitation of Remedies. If Owner has agreed with respect to any
provision of this Lease not to unreasonably withhold or delay Owner’s consent or
approval and if it shall be determined by appropriate judicial proceedings that
Owner has violated such provisions, Tenant’s sole remedy shall be an action or
proceeding to enforce any such provision, or for specific performance,
injunction or declaratory judgment and Tenant hereby waives any claim for money
damages for such violation, including any claim by way of set-off, counterclaim
or defense.
          66. Patriot Act Certification. Tenant certifies and represents that
neither Tenant nor any person or entity that owns any direct or indirect
beneficial interest in Tenant is, or is acting directly or indirectly for or on
behalf of any group, entity, or nation, named by any Executive Order of the
President of the United States or the United States Treasury Department as a
terrorist or other “Specially Designated National and Blocked Person,” or other
person, entity, nation or transaction banned or blocked pursuant to any law,
order, rule or regulation that is enforced or administered by the United States
Office of Foreign Assets Control or any successor entity, agency or department
(an “SDN”). If Tenant is a privately owned entity, the persons listed below as
“Principals” constitute all of the officers, directors, general partners, and
persons and/or entities owning 25% or more of the shares, membership interests,
or partnership interests (as the case may be) of Tenant. If Tenant is comprised
of more than one person or entity, the foregoing certification is made as to
each person and entity comprising Tenant. Any renewal right contained in this
lease is void and of no force or effect if Tenant, or any of the persons and/or
entities comprising Tenant if Tenant is comprised of more than one person or
entity, or any of the Principals of Tenant, are listed as an SDN at the date of
renewal. Tenant represents that the following is a list of all of the Principals
of Tenant, consisting of all of the officers, directors, general partners, and
members of Tenant, and all persons and/or entities owning 25% or more of the
shares, membership interests, or partnership interests (as the case may be) of
Tenant: MARK GERMAIN, DANIEL CHAIN, VIVI ZIV, HARVEY KELLMAN AND MARGIE
CHASSMAN.
          67. Common Areas/Roof Antennas. Tenant may not install equipment,
conduit, or other things in the building common areas, including but not limited
to roof, stairwells, and basement, without Owner’s written consent, which may be
granted or denied at Owner’s sole discretion. Without limiting the foregoing, if
Owner elects to consent to installation of a satellite or master antenna on the
building’s roof, such consent shall be conditioned on, among other things,
Tenant’s execution of a license agreement in form and substance satisfactory to
Owner. Tenant is not entitled to access to the building’s roof for any purpose
whatsoever without Owner’s written consent.
          68. Closing of Windows. Notwithstanding anything to the contrary
contained in Art. 8, Owner shall not temporarily close, darken or brick up the
windows in the premises unless required to do so by law or unless such action is
required to safeguard the building or its occupants or is required in connection
with any alterations or improvements made to the building or to an adjacent
building.

17



--------------------------------------------------------------------------------



 



          69. Access. Supplementing Article 13: all entries made by Owner
pursuant to the first sentence of Article 13 shall be made upon reasonable
advance notice, which may be oral; provided that no advance notice shall be
required in an emergency. In making any repairs, alterations, additions and/or
improvements in or to the demised premises or the building pursuant to Art. 13,
or any other provision of this lease, Owner agrees to take reasonable steps to
minimize interference with Tenant’s business provided that Owner shall not be
under any obligation to engage labor at premium or overtime rates.
          70. Violations. (a) Notwithstanding anything to the contrary contained
in Article 6. Tenant shall not be responsible for curing any violation of record
covering the demised premises as to which a notice of violation was issued and
outstanding as of the Commencement Date.
          (b) If there are any outstanding violations of record issued with
respect to the building that prevent Tenant from obtaining a building permit or
final approvals from the Buildings Department with respect to Tenant’s initial
work to prepare the demised premises for Tenant’s occupancy, Owner shall cause
such violations to be cured with reasonable promptness; provided that Owner
shall have no obligation with respect to, and Tenant shall cure, any violations
issued by reason of the acts or omissions of Tenant, its contractors,
subcontractors, employees, agents, servants, and/or invitees (including but not
limited to any work performed by or for Tenant and any complaints made by Tenant
to the NYC Buildings Department).

18



--------------------------------------------------------------------------------



 



EXHIBIT A
Limited Guaranty

19



--------------------------------------------------------------------------------



 



GUARANTY

     
Owner
  Scandia Realty Limited Partnership, its grantees, successors, and assigns
 
   
Tenant
  Intellect Neurosciences, Inc., its successors and assigns
 
   
Premises
  9th floor (excluding common areas), in the building (the “Building”) known as
7-9 West 18th Street, New York, New York (as same may be reconfigured or changed
pursuant to any amendment of the Lease)
 
   
Lease
  Lease, dated on or about July 11, 2005, between Scandia Realty Limited
Partnership, as Owner, and Intellect Neurosciences, Inc., for the Premises, as
such lease may be amended, extended, and modified
 
   
Guarantor
  The persons and entities who have signed this Guaranty as signatories

                 To induce Owner to lease the Premises to Tenant pursuant to the
Lease and intending to be legally bound, Guarantor has executed and delivered
this Guaranty to Owner. Guarantor represents that he is a principal of Tenant.
                 Guarantor hereby unconditionally and absolutely guarantees to
Owner all of the following obligations:

  1.   The full, prompt, and complete payment of all rent and additional rent
due under the Lease, through and including the Vacate Date (hereinafter
defined); and     2.   The full, prompt, and complete payment of all monetary
obligations of Tenant to Owner, after the termination or expiration of the Lease
term, by reason of Tenant’s occupancy of the Premises (or the occupancy of the
Premises by anyone holding under or through Tenant), including but not limited
to “use and occupancy” and any payments due in connection with any
month-to-month tenancy, if any, that may arise, through and including the Vacate
Date;     3.   That if any mechanic’s lien is filed against the Building for
work claimed to have been done for or materials furnished to Tenant, its
principals or agents, the same shall be discharged within 30 days thereafter by
filing the bond required by law or otherwise. Guarantor further agrees to save
Owner harmless and to indemnify Owner against any liabilities, costs, and
expenses, including reasonable attorneys’ fees, incurred by Owner if any such
mechanic’s liens filed against the Building are not discharged within such
30-day period, including any sums spent by Owner to cause the removal of such
lien(s) or to otherwise exercise its rights under the Lease; and     4.   That
if the Lease is terminated by reason of Tenant’s default (including but not
limited to a termination effected through issuance of a warrant of eviction),
Guarantor shall pay Owner, in addition to all other sums due under this

20



--------------------------------------------------------------------------------



 



      Guaranty, an amount equal to the product of (a) $28,233.36 and (b) a
fraction, the numerator of which is the number of months that would have
constituted the balance of the term of the Lease if the Lease had not been
terminated (determined as of the date of termination of the Lease, and including
any partial month), and the denominator of which is 60.

          The Vacate Date is the date that Tenant surrenders the Premises to
Owner broom clean and vacant, and free of all occupants, and delivers to Owner a
key to the Premises.
          Owner is not obligated to give Guarantor notice of any default by
Tenant under the Lease or any termination notice, and Guarantor hereby waives
such notices. Guarantor waives all other notices required or permitted to be
given under the Lease or otherwise. Guarantor also waives acceptance and notice
of acceptance of this Guaranty, and all demands for payment or performance.
          Guarantor waives all defenses other than payment in full.
          Guarantor’s liability under this Guaranty shall not be affected or
impaired by any delay by or failure of Owner in enforcing any of its rights or
remedies under the Lease or at law, or by any deferral, waiver, settlement, or
release of Tenant’s obligations under the Lease or any accord and satisfaction
or any forbearance by Owner in exercising any of its rights and remedies or by
any other action, inaction, or omission by Owner.
          This Guaranty is independent of any security or remedies which Owner
has under the law. Owner may proceed against Guarantor at any time, either
independently of or concurrently with or in lieu of Owner’s application of any
security held by Owner or Owner’s exercise of any remedies Owner may have
against Tenant. Owner is not required to resort to any security deposit or other
collateral it may hold and is not required to pursue any remedies it may have
against the Tenant. No application of any security held by Owner shall be
credited, offset or applied against any liability of Guarantor under this
Guaranty. Nothing contained in this Guaranty shall be deemed to affect or limit
any of Owner’s remedies against Tenant under the Lease or the law.
          Guarantor’s obligations under this Guaranty shall be unaffected by any
discharge or release of the Tenant, its successors or assigns, or any of their
debts, in connection with any bankruptcy, reorganization, or other insolvency
proceeding or assignment for the benefit of creditors; any rejection or
disaffirmation of the Lease in any bankruptcy, reorganization, or other
insolvency proceeding or assignment for the benefit of creditors; or any
reduction, modification, impairment or limitation of the liability of the
Tenant, its successors or assigns, or of Owner’s remedies under the Lease, in
connection with any bankruptcy, reorganization or other insolvency proceeding or
any assignment for the benefit of creditors. In addition, if Owner is required
to disgorge or pay back to the Tenant’s estate any payments made by the Tenant
under the Lease in connection with any bankruptcy, reorganization or insolvency
proceeding, Guarantor’s obligations as to such payments shall be reinstated.
          The liability of Guarantor shall continue during the entire term of
the Lease and any renewals or extensions thereof, whether or not such renewals
or extensions are entered into pursuant to any right or option contained in the
Lease (subject to the cut off of Guarantor’s obligations as of

21



--------------------------------------------------------------------------------



 



the Vacate Date, as provided above). Guarantor’s liability shall continue even
if the Lease is assigned or the Premises are sublet. Guarantor’s liability shall
not be affected or impaired by reason of any modification or amendment of the
Lease, whether or not such modification or amendment is pursuant to any right or
option contained in the Lease (subject to the cut off of Guarantor’s obligations
as of the Vacate Date, as provided above).
          Guarantor waives all right to trial by jury in any action or
proceeding to which Owner and Guarantor are party, with respect to any claim,
counterclaim, cross-claim, or defense raised with respect to this Guaranty or
the Lease.
          Until all obligations of Tenant that are guarantied under this
Guaranty are fully performed and the Lease has expired or terminated, all claims
Guarantor may have against Tenant (including but not limited to any claim
Guarantor has against Tenant for reimbursement of any payments made or costs
incurred by Guarantor pursuant to this Guaranty) are subordinated to Owner’s
claims against Tenant. Further, Guarantor shall not assert any claim Guarantor
may have against Tenant (including but not limited to any claim Guarantor has
against Tenant for reimbursement of any payments made or costs incurred by
Guarantor pursuant to this Guaranty), until all obligations of Tenant that are
guarantied under this Guaranty are fully performed.
          Guarantor shall reimburse Owner for all costs and expenses incurred by
Owner in enforcing and/or attempting to enforce this Guaranty, including but not
limited to court costs, reasonable attorneys’ fees and disbursements. Guarantor
shall so reimburse Owner within 10 days after Owner bills Guarantor for such
costs and expenses.
          If more than one person has signed this Guaranty, the term “Guarantor”
shall be read as “Guarantors.” The use of the singular shall be deemed to refer
to the plural whenever the context so requires. The use of the masculine,
feminine, or neuter genders shall be deemed to refer to another gender wherever
the context so requires.
          If more than one person or entity has signed this Guaranty, each of
the undersigned shall be jointly and severally liable for all of the obligations
hereunder. Any notice by the Owner to any one of the undersigned Guarantors
shall be deemed given to all of the Guarantors and shall have the same force and
effect as though given to all persons constituting the Guarantor.
          This Guaranty shall be binding upon Guarantor, his successors and
legal representatives, and shall inure to the benefit of Owner, its successors,
grantees, legal representatives and assigns.
          This Guaranty shall be governed by and construed in accordance with
the laws of the State of New York.
          IN WITNESS WHEREOF, the undersigned has set his hand as of this 11th
day of July, 2005.

         
WITNESS:
       
 
       
 
 
 
Name: Mark Germain    
 
  Soc. Sec. No.:                        
 
  Address:                        

22



--------------------------------------------------------------------------------



 



INDIVIDUAL ACKNOWLEDGMENT

     
STATE OF NEW YORK
  )
 
  ) ss.:
COUNTY OF NEW YORK
  )

          On the                      day of July in the year 2005 before me,
the undersigned, a Notary Public in and for said State, personally appeared MARK
GERMAIN, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is(are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

         
 
 
 
Notary Public     

23